Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 1 of 109 PageID: 616




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



   SANOFI-AVENTIS U.S., LLC,

                       Plaintiff,

                          –v–                          Civil Action No. 3:21-cv-634-FLW-LHG

   NORRIS COCHRAN, et al.,


                      Defendants.


           DECLARATION OF JAMES W. BOYAN III IN SUPPORT OF
        AMERICAN HOSPITAL ASSOCIATION, 340B HEALTH, AMERICA’S
   ESSENTIAL HOSPITALS, ASSOCIATION OF AMERICAN MEDICAL COLLEGES,
      CHILDREN’S HOSPITAL ASSOCIATION, AND AMERICAN SOCIETY OF
          HEALTH-SYSTEM PHARMACISTS’ MOTION TO INTERVENE

         I, James W. Boyan III, declare and state as follows:

         1.      I am a partner at the law firm of Pashman Stein Walder Hayden, P.C., counsel to

  American Hospital Association, 340B Health, America’s Essential Hospitals, Association of

  American Medical Colleges, Children’s Hospital Association, and American Society of Health-

  System Pharmacists (“Proposed Intervenors”) in the above-captioned mater.

         2.      I submit this declaration in support of the Proposed Intervenors’ Motion to

  Intervene. I make this declaration based upon my personal knowledge and, where appropriate, a

  review of the relevant case files. The facts set forth herein are true and correct to the best of my

  knowledge and belief.

         3.      Attached hereto as Exhibit A is a true and correct copy of the Declaration of

  Maureen Testoni in Support of Proposed Intervenors’ Motion to Intervene, dated February 24,

  2021 in the above-captioned matter.
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 2 of 109 PageID: 617




         4.       Attached hereto as Exhibit B is a true and correct copy of the Intervenors’

  [Proposed] Answer in Intervention to Plaintiff’s First Amended Complaint.

         5.       Attached hereto as Exhibit C is a true and correct copy of a Letter from Anat

  Hakim, General Counsel, Eli Lilly and Co. to Eric Hargan, Deputy Secretary, HHS, dated July 17,

  2020, which is Exhibit E to the First Amended Complaint in Eli Lilly & Co. v. Cochran, No. 1:21-

  cv-00081-SEB-MJD (S.D. Ind. Jan. 25, 2021), ECF No. 17-6.

         6.       Attached hereto as Exhibit D is a true and correct copy of a Letter from Krista AM.

  Pedley, Assistant Surgeon General, Office of Pharm. Affairs, HHS to Derek L. Asay, Senior

  Director, Lilly USA, LLC, dated June 11, 2020, which is Exhibit E to the First Amended

  Complaint in Eli Lilly & Co. v. Cochran, No. 1:21-cv-00081-SEB-MJD (S.D. Ind. Jan. 25, 2021),

  ECF No. 17-4.

         7.       Attached hereto as Exhibit E is a true and correct copy of an Eli Lilly & Co. Notice,

  which is Exhibit G to the First Amended Complaint in Eli Lilly & Co. v. Cochran, No. 1:21-cv-

  00081-SEB-MJD (S.D. Ind. Jan. 25, 2021), ECF No. 17-8.

         8.       Attached hereto as Exhibit F is a true and correct copy of a Letter from Odalys

  Caprisecca, Executive Director, AstraZeneca to 340B Partners, dated August 17, 2020, which is

  Exhibit A to the Amended Complaint in AstraZeneca Pharms. L.P. v. Cochran, No. 1:21-cv-

  00027-LPS (D. Del. Feb. 12, 2021), ECF No. 13-1.

         9.       Attached hereto as Exhibit G is a true and correct copy of Advisory Opinion 20-

  06 on Contract Pharmacies Under the 340B Program, dated December 30, 2020.

         10.      Attached hereto as Exhibit H is a true and correct copy of a Letter from Robert P.

  Charrow, General Counsel, HHS to Anat Hakim, General Counsel, Eli Lilly and Co., dated




                                                    2
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 3 of 109 PageID: 618




  September 21, 2020, which is Exhibit K to the First Amended Complaint in Eli Lilly & Co. v.

  Cochran, No. 1:21-cv-00081-SEB-MJD (S.D. Ind. Jan. 25, 2021), ECF No. 17-12.

           11.     Attached hereto as Exhibit I is a true and correct copy of a Letter from Krista M.

  Pedley, Assistant Surgeon General, Office of Pharm. Affairs, HHS to Maureen Testoni, President

  & CEO, 340B Health, dated December 9, 2020, which is Exhibit L to the First Amended Complaint

  in Eli Lilly & Co. v. Cochran, No. 1:21-cv-00081-SEB-MJD (S.D. Ind. Jan. 25, 2021), ECF No.

  17-13.

           12.     Attached hereto as Exhibit J is a true and correct copy of a Novo Nordisk Notice,

  dated     December      1,   2020,       an   electronic   version       of        which        is     available   at

  https://www.340bhealth.org/files/Novo_Nordisk_12-1-2020.pdf.

           13.     Attached hereto as Exhibit K is a true and correct copy of a Sanofi Notice, dated

  July      2020,       an      electronic      version       of          which         is             available     at

  https://www.340bhealth.org/files/Sanofi_Notice_10_1_20.pdf.

           14.     Attached hereto as Exhibit L is a true and correct copy of Novartis Statement, dated

  October        30,   2020,     an    electronic     version        of      which           is         available    at

  https://www.novartis.us/news/statements/new-policy-related-340b-program.

           15.     Attached hereto as Exhibit M is a true and correct copy of a Memorandum from

  Kevin Gray, SVP, United Therapeutics Corp. to 340B Covered Entities, dated November 18, 2020,

  an         electronic          version         of          which              is            available              at

  https://www.dropbox.com/s/swyrookjcwqxe58/United%20Therapeutics%20Letter%2011.20.202

  0%20%281%29.pdf?dl=0.

           16.     Attached hereto as Exhibit N is a true and correct copy of a Letter from 340B

  Coalition to Alex M. Azar, Secretary, HHS, dated July 16, 2020, an electronic version of which is




                                                      3
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 4 of 109 PageID: 619




  available      at    https://nysarh.org/wp-content/uploads/2020/08/340B-Coalition-Letter-Final-

  7.16.20.pdf.

         17.      Attached hereto as Exhibit O is a true and correct copy of a Letter from Thomas P.

  Nickels, EVP, AHA to Alex M. Azar, Secretary, HHS, dated July 30, 2020, an electronic version

  of which is available at https://www.aha.org/system/files/media/file/2020/07/aha-urges-hhs-take-

  action-against-drug-manufacturers-for-limiting-distribution-340b-drugs-letter-7-30-2020.pdf.

         18.      Attached hereto as Exhibit P is a true and correct copy of a Letter from Bruce

  Siegel, President & CEO, AEH to Alex Azar, Secretary, HHS, dated August 28, 2020, an electronic

  version of which is available at https://essentialhospitals.org/wp-content/uploads/2020/08/AEH-

  Letter-340B-Contract-Pharmacy-8-28-20.pdf.

         19.      Attached hereto as Exhibit Q is a true and correct copy of a Letter from Richard J.

  Pollack, President & CEO, AHA to Alex M. Azar, Secretary, HHS, dated September 8, 2020, an

  electronic          version           of          which           is          available          at

  https://www.aha.org/system/files/media/file/2020/09/aha-again-urges-hhs-to-protect-340b-

  program-from-drug-companies-actions-letter-9-8-20.pdf.

         20.      Attached hereto as Exhibit R is a true and correct copy of a Letter from Richard J.

  Pollack, President & CEO, AHA to Alex M. azar, Secretary, HHS, dated October 16, 2020, an

  electronic          version           of          which           is          available          at

  https://www.aha.org/system/files/media/file/2020/10/aha-urges-hhs-stop-drug-companies-

  refusal-provide-required-340b-discounts-letter-10-16-20.pdf




                                                   4
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 5 of 109 PageID: 620




         21.     Attached as Exhibit S is a true and correct copy of a Pink Sheet article by Cathy

  Kelly titled 340B Dispute Resolution Process On Ice As Feuds Between Pharm, Providers, HHS

  Heat     Up,       an     electronic     version      of     which       is     available     at

  https://pink.pharmaintelligence.informa.com/PS143652/340B-Dispute-Resolution-Process-On-

  Ice-As-Feuds-Between-Pharma-Providers-HHS-Heat-Up.


  Dated: March 2, 2021                        /s/ James W. Boyan III
                                              James W. Boyan III




                                                 5
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 6 of 109 PageID: 621




                    EXHIBIT A
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 7 of 109 PageID: 622




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY



   NOVO NORDISK INC., et.al.,

                     Plaintiffs,

                          –v–                       Civil Action No. 3:21-cv-00806-FLW-LHG

   NORRIS COCHRAN, et al.,

                    Defendants.



    DECLARATION OF MAUREEN TESTONI IN SUPPORT OF THE AMERICAN
  HOSPITAL ASSOCIATION, 340B HEALTH, AMERICA’S ESSENTIAL HOSPITALS,
   THE ASSOCIATION OF AMERICAN MEDICAL COLLEGES, THE CHILDREN’S
  HOSPITAL ASSOCIATION, AND THE AMERICAN SOCIETY OF HEALTH-SYSTEM
                 PHARMACIST’S MOTION TO INTERVENE

  I, Maureen Testoni, state as follows under the penalty of perjury:

         1.      I am the President and Chief Executive Officer of 340B Health, a national, not-for-

  profit organization headquartered in Washington, D.C. Our vision and mission is to be the leading

  340B advocate and resource in helping hospitals serve their patients, so that 340B hospitals and

  health systems fulfill their mission to provide care for patients with low income and those living

  in rural communities.

         2.      The information set forth in this affidavit is based upon my personal knowledge.

         3.      Following Eli Lilly’s June 2020 announcement that it would cease offering Cialis®

  at 340B pricing to 340B entities if dispensed by a contract pharmacy, 340B Health conducted a

  “Contract Pharmacy Survey.” The survey was administered to all 340B Health hospital members

  (about 1500). Responses were received between July 14 and August 8, 2020. 435 hospitals

  responded. The respondent mix was 64% disproportionate share hospitals (DSH) hospitals, 24%
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 8 of 109 PageID: 623
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 9 of 109 PageID: 624
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 10 of 109 PageID: 625




                    EXHIBIT B
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 11 of 109 PageID: 626




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


    NOVO NORDISK INC., et.al.,

                        Plaintiffs,

                           –v–

    NORRIS COCHRAN, et al.,                            Civil Action No. 3:21-cv-806


                       Defendants.




        [PROPOSED] ANSWER IN INTERVENTION TO PLAINTIFFS’ COMPLAINT
          Intervenors American Hospital Association, 340B Health, the Association of American

   Medical Colleges, America’s Essential Hospitals, National Association of Children’s Hospitals

   d/b/a the Children’s Hospital Association, and American Society of Health-System Pharmacists

   (collectively the Intervenors) hereby answer the Complaint filed by Plaintiffs Novo Nordisk Inc.

   and Novo Nordisk Pharma, Inc. (collectively “Plaintiffs”) as follows.

                                       PRELIMINARY STATEMENT

          1.      The allegations in Paragraph 1 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          2.      The allegations in Paragraph 2 address legal rather than factual matters and

   characterize section 340B of the Public Health Service Act, 42 U.S.C. § 256b, which is the best

   evidence of its content. To the extent that Paragraph 2 makes any material allegations that are

   inconsistent with the statute, they are denied.
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 12 of 109 PageID: 627




          3.      The allegations in Paragraph 3 address legal rather than factual matters and

   characterize 42 U.S.C. § 256b, which is the best evidence of its content. To the extent that

   Paragraph 3 makes any material allegations that are inconsistent with the statute, they are denied.

          4.      Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 4.

          5.      Intervenors lack knowledge or information sufficient to form a belief about the truth

   of the allegations contained in Paragraph 5 and therefore deny the same.

          6.      The allegations in Paragraph 6 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          7.      The allegations in Paragraph 7 addresses legal rather than factual matters and

   characterize the Advisory Opinion issued on December 30, 2020, which is the best evidence of its

   content. To the extent that Paragraph 7 makes any material allegations that are inconsistent with

   the Advisory Opinion, they are denied.

          8.      The allegations in Paragraph 8 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          9.      Intervenors lack knowledge or information sufficient to form a belief about the truth

   of the allegations contained in Paragraph 9 and therefore deny the same.

          10.     Intervenors lack knowledge as to Plaintiffs’ motives for bringing this action and

   therefore deny the same.

                                                THE PARTIES

          11.     Intervenors lack knowledge or information sufficient to form a belief about the truth

   of the allegations contained in Paragraph 11 and therefore deny the same.




                                                    2
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 13 of 109 PageID: 628




          12.      Intervenors lack knowledge or information sufficient to form a belief about the truth

   of the allegations contained in Paragraph 12 and therefore deny the same.

          13.      Intervenors admit the allegations contained in Paragraph 13.

          14.      Intervenors admit the allegations contained in Paragraph 14.

          15.      Norris Cochran, currently Acting Secretary of HHS, is automatically substituted

   for Alex M. Azar II as a defendant. With that substitution, Intervenors admit the allegations in

   Paragraph 15.

          16.      Daniel J. Barry, currently Acting General Counsel, is automatically substituted for

   Robert P. Charrow as a defendant. With that substitution, Intervenors admit the allegations in

   Paragraph 16.

          17.      Diana Esposito, currently Acting Administrator of HRSA, is automatically

   substituted for Thomas J. Engels as a defendant. With that substitution, Intervenors admit the

   allegations in Paragraph 17.



                                    JURISDICTION AND VENUE

          18.      The allegations in Paragraph 18 are conclusions of law to which no response is

   required.

          19.      The allegations in Paragraph 19 are conclusions of law to which no response is

   required.

          20.      The allegations in Paragraph 20 are conclusions of law to which no response is

   required.

          21.      The allegations in Paragraph 21 are conclusions of law to which no response is

   required.



                                                     3
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 14 of 109 PageID: 629




           22.    The allegations in Paragraph 22 are conclusions of law to which no response is

   required.

                                    GENERAL ALLEGATIONS

           23.    The allegations in Paragraph 23 address legal rather than factual matters and

   characterize 42 U.S.C. § 256b, which is the best evidence of its content. To the extent that

   Paragraph 23 makes any material allegations that are inconsistent with the statute, they are denied.

           24.    The allegations in Paragraph 24 address legal rather than factual matters and

   characterize 42 U.S.C. § 256b, which is the best evidence of its content. To the extent that

   Paragraph 24 makes any factual allegations, Intervenors lack knowledge or information sufficient

   to form a belief about the truth of the allegations contained in Paragraph 24 and therefore deny the

   same.

           25.    The allegations in Paragraph 25 address legal rather than factual matters and

   characterize 42 U.S.C. § 256b, which is the best evidence of its content. To the extent that

   Paragraph 25 makes any material allegations that are inconsistent with the statute, they are denied.

           26.    The allegations in Paragraph 26 address legal rather than factual matters and

   characterize 42 U.S.C. § 256b, which is the best evidence of its content. To the extent that

   Paragraph 26 makes any material allegations that are inconsistent with the statute, they are denied.

           27.    The allegations in Paragraph 27 address legal rather than factual matters and

   characterize 42 U.S.C. § 1396r-8(a)(1), (5) which is the best evidence of its content. To the extent

   that Paragraph 27 makes any material allegations that are inconsistent with the statute, they are

   denied. To the extent Paragraph 27 makes any factual allegations, Intervenors lack knowledge or

   information sufficient to form a belief about the truth of the allegations contained in Paragraph 27

   and therefore deny the same.



                                                    4
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 15 of 109 PageID: 630




          28.     The allegations in Paragraph 28 address legal rather than factual matters and

   characterize 42 U.S.C. § 256b, which is the best evidence of its content. To the extent that

   Paragraph 28 makes any material allegations that are inconsistent with the statute, they are denied.

          29.     The allegations in Paragraph 29 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          30.     The allegations in Paragraph 30 address legal rather than factual matters and

   characterize 42 U.S.C. § 256b, which is the best evidence of its content. To the extent that

   Paragraph 30 makes any material allegations that are inconsistent with the statute, they are denied.

          31.     The allegations in Paragraph 31 address legal rather than factual matters and

   characterize 42 U.S.C. § 256b, which is the best evidence of its content. To the extent that

   Paragraph 31 makes any material allegations that are inconsistent with the statute, they are denied.

          32.     The allegations in Paragraph 32 address legal rather than factual matters and

   characterize 42 U.S.C. § 256b, which is the best evidence of its content. To the extent that

   Paragraph 32 makes any material allegations that are inconsistent with the statute, they are denied.

          33.     Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 33.

          34.     Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 34.

          35.     The allegations in Paragraph 35 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          36.     The allegations in Paragraph 36 address legal rather than factual matters and

   characterize 42 U.S.C. § 256b, which is the best evidence of its content. To the extent that

   Paragraph 36 makes any material allegations that are inconsistent with the statute, they are denied.



                                                    5
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 16 of 109 PageID: 631




          37.     The allegations in Paragraph 37 address legal rather than factual matters and

   characterize 42 U.S.C. § 256b, which is the best evidence of its content. To the extent that

   Paragraph 37 makes any material allegations that are inconsistent with the statute, they are denied.

          38.     The allegations in Paragraph 38 address legal rather than factual matters and

   characterize 42 U.S.C. § 256b, which is the best evidence of its content. To the extent that

   Paragraph 38 makes any material allegations that are inconsistent with the statute, they are denied.

          39.     The allegations in Paragraph 39 address legal rather than factual matters and

   characterize 42 U.S.C. § 256b, which is the best evidence of its content. To the extent that

   Paragraph 39 makes any material allegations that are inconsistent with the statute, they are denied.

          40.     The allegations in Paragraph 40 address legal rather than factual matters and

   characterize 42 U.S.C. § 256b, which is the best evidence of its content. To the extent that

   Paragraph 40 makes any material allegations that are inconsistent with the statute, they are denied.

          41.     The allegations in Paragraph 41 address legal rather than factual matters and

   characterize the HRSA guidelines issued in 1996 which are the best evidence of their content. To

   the extent that Paragraph 41 makes any material allegations that are inconsistent with the HRSA

   guidelines, they are denied.

          42.     The allegations in Paragraph 42 address legal rather than factual matters and

   characterize the HRSA guidelines issued in 2010 which are the best evidence of their content. To

   the extent that Paragraph 42 makes any material allegations that are inconsistent with the HRSA

   guidelines, they are denied.

          43.     The allegations in Paragraph 43 address legal rather than factual matters and

   characterize the HRSA guidelines issued in 2010 which are the best evidence of their content. To




                                                    6
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 17 of 109 PageID: 632




   the extent that Paragraph 43 makes any material allegations that are inconsistent with the HRSA

   guidelines, they are denied.

          44.     Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 44.

          45.     Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 45.

          46.     Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 46.

          47.     Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 47.

          48.     Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 48.

          49.     Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 49.

          50.     Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 50.

          51.     Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 51.

          52.     Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 52.

          53.     Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 53.




                                                 7
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 18 of 109 PageID: 633




          54.     Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 54.

          55.     Intervenors deny the allegations contained in Paragraph 55.

          56.     Intervenors lack knowledge or information sufficient to form a belief about the truth

   of the allegations contained in Paragraph 56 and therefore deny the same.

          57.     Intervenors lack knowledge or information sufficient to form a belief about the truth

   of the allegations contained in Paragraph 57 and therefore deny the same.

          58.     Intervenors lack knowledge or information sufficient to form a belief about the truth

   of the allegations contained in Paragraph 58 and therefore deny the same.

          59.     Intervenors lack knowledge or information sufficient to form a belief about the truth

   of the allegations contained in Paragraph 59 and therefore deny the same.

          60.     Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 60.

          61.     Intervenors lack knowledge or information sufficient to form a belief about the truth

   of the allegations contained in Paragraph 61 and therefore deny the same.

          62.     Intervenors lack knowledge or information sufficient to form a belief about the

   truth of the allegations contained in Paragraph 62 and therefore deny the same.

          63.     Intervenors lack knowledge or information sufficient to form a belief about the truth

   of the allegations contained in Paragraph 63 and therefore deny the same.

          64.     Intervenors lack knowledge or information sufficient to form a belief about the truth

   of the allegations contained in Paragraph 64 and therefore deny the same.

          65.     Intervenors lack knowledge or information sufficient to form a belief about the truth

   of the allegations contained in Paragraph 65 and therefore deny the same.



                                                    8
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 19 of 109 PageID: 634




          66.     Intervenors admit that the lawsuits identified in Paragraph 66 were filed and that

   Novo moved to intervene, but note that on February 17, 2021, the court dismissed the case.

   Intervenors also admit that covered entities have asked HHS to take HHS to take enforcement

   action against manufacturers that have refused to make 340B discounts available for drugs sold at

   contract pharmacies but denies the characterization of the transfer of those drugs to contract

   pharmacies.

          67.     Intervenors admit that GAO released the report identified but deny the quoted

   statement which is taken out of context and therefore deny Paragraph 67.

          68.     The allegations in Paragraph 68 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          69.     The allegations in Paragraph 69 are not applicable to Plaintiffs’ allegations that are

   the basis for Intervenors’ motion. To the extent they may deemed applicable, the allegations in

   Paragraph 69 address legal rather than factual matters and characterize the ADR Rule published

   by HRSA, which is the best evidence of its content. To the extent that Paragraph 69 makes any

   material allegations that are inconsistent with the Rule, they are denied.

          70.     The allegations in Paragraph 70 are not applicable to Plaintiffs’ allegations that are

   the basis for Intervenors’ motion. To the extent they may deemed applicable, the allegations in

   Paragraph 70 address legal rather than factual matters and characterize the ADR Rule published

   by HRSA, which is the best evidence of its content. To the extent that Paragraph 70 makes any

   material allegations that are inconsistent with the Rule, they are denied.

          71.     Intervenors agree that the quotations are correct, but lack knowledge or information

   sufficient to know whether the quoted statements are always accurate and therefore deny the same.




                                                    9
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 20 of 109 PageID: 635




          72.     The allegations in Paragraph 72 are not applicable to Plaintiffs’ allegations that are

   the basis for Intervenors’ motion. To the extent they may be deemed applicable, the allegations in

   Paragraph 72 are conclusions of law to which no response is required. To the extent they may be

   deemed factual allegations, they are denied.

          73.     The allegations in Paragraph 73 addresses legal rather than factual matters and

   characterize the Advisory Opinion issued on December 30, 2020, which is the best evidence of its

   content. To the extent that Paragraph 73 makes any material allegations that are inconsistent with

   the Advisory Opinion, they are denied.

          74.     The allegations in Paragraph 74 addresses legal rather than factual matters and

   characterize the Advisory Opinion issued on December 30, 2020, which is the best evidence of its

   content, and to which no response is required. To the extent that Paragraph 74 makes any material

   allegations that are inconsistent with the Advisory Opinion, they are denied.

          75.     The allegations in Paragraph 75 addresses legal rather than factual matters and

   characterize the Advisory Opinion issued on December 30, 2020, which is the best evidence of its

   content, and to which no response is required. To the extent that Paragraph 75 makes any material

   allegations that are inconsistent with the Advisory Opinion, they are denied.

          76.     The allegations in Paragraph 76 addresses legal rather than factual matters and

   characterize the Advisory Opinion issued on December 30, 2020, which is the best evidence of its

   content, and to which no response is required. To the extent that Paragraph 76 makes any material

   allegations that are inconsistent with the Advisory Opinion, they are denied.

          77.     The allegations in Paragraph 77 addresses legal rather than factual matters and

   characterize the Advisory Opinion issued on December 30, 2020, which is the best evidence of its




                                                   10
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 21 of 109 PageID: 636




   content, and to which no response is required. To the extent that Paragraph 77 makes any material

   allegations that are inconsistent with the Advisory Opinion, they are denied.

          78.     The allegations in Paragraph 78 addresses legal rather than factual matters and

   characterize the Advisory Opinion issued on December 30, 2020, which is the best evidence of its

   content, and to which no response is required. To the extent that Paragraph 78 makes any material

   allegations that are inconsistent with the Advisory Opinion, they are denied.

          79.     Intervenors lack knowledge or information sufficient to form a belief about the

   truth of the allegations contained in Paragraph 79 and therefore deny the same.

          80.     The allegations in Paragraph 80 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          81.     Paragraph 81 mischaracterizes the letter it cites, which is the best evidence of its

   content, and therefore Intervenors deny Paragraph 81.

          82.     Intervenors lack knowledge or information sufficient to form a belief about the

   truth of the allegations contained in Paragraph 82 and therefore deny the same.

          83.     The allegations in Paragraph 83 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          84.     The allegations in Paragraph 84 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          85.     The allegations in Paragraph 85 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          86.     Intervenors lack knowledge or information sufficient to form a belief about the truth

   of the allegations contained in Paragraph 86 and therefore deny the same.




                                                    11
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 22 of 109 PageID: 637




          87.     The allegation in Paragraph 87 addresses legal rather than factual matters to which

   no response is required.

          88.     The allegation in Paragraph 88 addresses legal rather than factual matters and

   characterizes the APA, which is the best evidence of its content, and to which no response is

   required.

          89.     The allegation in Paragraph 89 addresses legal rather than factual matters and

   characterizes the APA, which is the best evidence of its content, and to which no response is

   required.

          90.     The allegations in Paragraph 90 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          91.     The allegations in Paragraph 91 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          92.     The allegations in Paragraph 92 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          93.     The allegations in Paragraph 93 are conclusions of law to which no response is

   required.

          94.     Intervenors deny the incomplete, out of context and misleading allegations

   contained in Paragraph 94.

          95.     The allegations in Paragraph 95 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          96.     The allegations in Paragraph 96 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.




                                                  12
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 23 of 109 PageID: 638




          97.      The allegations in Paragraph 97 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

                                           CLAIMS FOR RELIEF

                                             COUNT I
                         (Violation of the Administrative Procedure Act —
                       Contrary to Law and in Excess of Statutory Authority)

          98.      Intervenors hereby incorporate their answers to the allegations in Paragraphs 1–
   97.
          99.      The allegation in Paragraph 99 addresses legal rather than factual matters and

   characterizes the APA, which is the best evidence of its content, and to which no response is

   required.

          100.     The allegations in Paragraph 100 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          101.     The allegations in Paragraph 101 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          102.     The allegations in Paragraph 102 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          103.     The allegations in Paragraph 103 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          104.     The allegations in Paragraph 104 are conclusions of law to which no response is

   required.

                                               COUNT II
                           (Violation of the Administrative Procedure Act —
                Failure to Observe Notice and Comment Procedures Required by Law)

          105.     Intervenors hereby incorporate their answers to the allegations in Paragraphs 1–
   104.




                                                   13
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 24 of 109 PageID: 639




          106.   The allegation in Paragraph 106 addresses legal rather than factual matters and

   characterizes the APA, which is the best evidence of its content, and to which no response is

   required.

          107.   The allegation in Paragraph 107 addresses legal rather than factual matters and

   characterizes the APA, which is the best evidence of its content, and to which no response is

   required.

          108.   The allegation in Paragraph 108 addresses legal rather than factual matters and

   characterizes the APA, which is the best evidence of its content, and to which no response is

   required.

          109.   The allegations in Paragraph 109 address legal rather than factual matters and

   characterize the APA, which is the best evidence of its content, and to which no response is

   required.

          110.   The allegations in Paragraph 110 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          111.   The allegations in Paragraph 111 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          112.   The allegations in Paragraph 112 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          113.   The allegations in Paragraph 113 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          114.   The allegations in Paragraph 114 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.




                                                  14
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 25 of 109 PageID: 640




          115.    The allegations in Paragraph 115 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

                                            COUNT III
                         (Violation of the Administrative Procedure Act —
                                     Arbitrary and Capricious)

          116.    Intervenors hereby incorporate their answers to the allegations in Paragraphs 1–

   115.

          117.    The allegation in Paragraph 117 addresses legal rather than factual matters and

   characterizes the APA, which is the best evidence of its content, and to which no response is

   required.

          118.    The allegations in Paragraph 118 address legal rather than factual matters and

   characterize Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S.

   29, 43 (1983), which is the best evidence of its content, and to which no response is required.

          119.    The allegations in Paragraph 119 address legal rather than factual matters and

   characterize FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009), which is the best

   evidence of its content, and to which no response is required.

          120.    The allegations in Paragraph 120 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          121.    The allegations in Paragraph 121 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          122.    The allegations in Paragraph 122 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          123.    The allegations in Paragraph 123 are conclusions of law to which no response is

   required.



                                                   15
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 26 of 109 PageID: 641




           124.   The allegations in Paragraph 124 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

           125.   The allegations in Paragraph 125 are conclusions of law to which no response is

   required.



                                              COUNT IV
                           (Violation of the Administrative Procedure Act —
                                   Contrary to the U.S. Constitution)

           126.   Intervenors hereby incorporate their answers to the allegations in Paragraphs 1–

   125.

           127.   The allegation in Paragraph 127 addresses legal rather than factual matters and

   characterizes the APA, which is the best evidence of its content, and to which no response is

   required.

           128.   The allegation in Paragraph 128 addresses legal rather than factual matters and

   characterizes the Takings Clause, which is the best evidence of its content, and to which no

   response is required.

           129.   The allegations in Paragraph 129 address legal rather than factual matters and

   characterize the Takings Clause, which is the best evidence of its content, and to which no response

   is required.

           130.   The allegations in Paragraph 130 are conclusions of law to which no response is

   required.

           131.   The allegations in Paragraph 131 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.




                                                   16
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 27 of 109 PageID: 642




          132.    The allegations in Paragraph 132 address legal rather than factual matters to which

   no response is required and characterize Supreme Court cases, which are the best evidence of their

   content.

          133.    The allegations in Paragraph 133 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          134.    The allegations in Paragraph 134 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          135.    The allegations in Paragraph 135 are conclusions of law to which no response is

   required. To the extent they may be deemed to be factual allegations, they are denied.

          136.    The allegations in Paragraph 136 are conclusions of law to which no response is

   required.

                                AFFIRMATIVE AND OTHER DEFENSES

          1.      Plaintiff fails to state a claim upon which relief may be granted.

          2.      The challenged December 30, 2020 Advisory Opinion issued by the General

   Counsel of HHS is consistent with and required by the 340B statute.

          3.      The challenged December 30, 2020 Advisory Opinion issued by the General

   Counsel of HHS does not violate the Administrative Procedures Act because it interprets a

   statutory requirement.

          4.      The challenged December 30, 2020 Advisory Opinion issued by the General

   Counsel of HHS is constitutional.

                            *            *              *               *              *

   Intervenors reserve the right to amend their answer and defenses as more information is obtained.




                                                   17
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 28 of 109 PageID: 643




                                Respectfully submitted,



                                ______________________
                                Justin P. Walder
                                James W. Boyan III
                                PASHMAN STEIN WALDER HAYDEN
                                Court Plaza South
                                21 Main Street, Suite 200
                                Hackensack, NJ 07601
                                Telephone (201) 488-8200
                                Facsimile (201) 488-5556
                                jpwalder@pashmanstein.com
                                jboyan@pashmanstein.com

                                William B. Schultz (pro hac vice forthcoming)
                                Margaret M. Dotzel (pro hac vice forthcoming)
                                Casey Trombley-Shapiro Jonas (pro hac vice forthcoming)
                                ZUCKERMAN SPAEDER LLP
                                1800 M Street NW, Suite 1100
                                Washington, DC 20036
                                Tel: (202) 778-1800
                                Fax: (202) 822-8106
                                wschultz@zuckerman.com
                                mdotzel@zuckerman.com
                                cjonas@zuckerman.com

                                Ariella Muller (pro hac vice forthcoming)
                                ZUCKERMAN SPAEDER LLP
                                485 Madison Avenue, 10th Floor
                                New York, New York 10022
                                Tel: (212) 704-9600
                                Fax: (917) 261-5864
                                amuller@zuckerman.com




                                          18
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 29 of 109 PageID: 644




                    EXHIBIT C
Case
Case 3:21-cv-00634-FLW-LHG
     1:21-cv-00081-SEB-MJD Document 34-2
                                    17-6 Filed 03/02/21
                                               01/25/21 Page 30
                                                             1 ofof18
                                                                    109
                                                                      PageID
                                                                        PageID:
                                                                             #: 310
                                                                                645




                          Exhibit E
Case
Case 3:21-cv-00634-FLW-LHG
     1:21-cv-00081-SEB-MJD Document 34-2
                                    17-6 Filed 03/02/21
                                               01/25/21 Page 31
                                                             2 ofof18
                                                                    109
                                                                      PageID
                                                                        PageID:
                                                                             #: 311
                                                                                646




   July 17, 2020

   BY E-MAIL

   Eric Hargan, Esq.
   Deputy Secretary of Health and Human Services
   Department of Health and Human Services
   200 Independence Avenue SW
   Washington, D.C. 20201

   Robert Charrow, Esq.
   General Counsel
   Department of Health and Human Services
   200 Independence Avenue SW
   Washington, D.C. 20201

   RE:        340B Contract Pharmacy Guidance

   Dear Messrs. Hargan and Charrow,

   On behalf of Eli Lilly and Company (Lilly), I am writing in response to communications submitted to
   Secretary Azar regarding Lilly’s limited distribution program for Cialis (tadalafil) erectile
   dysfunction products. 1,2 Under that program, 340B covered entities and child sites receive 340B
   priced Cialis, but contract pharmacies do not unless an entity lacks an in-house pharmacy, in which
   case Lilly would voluntarily honor a contract pharmacy relationship. Our decision was arrived at
   after engagement between Lilly and the Health Resources and Services Administration (HRSA). We
   request a virtual meeting to discuss this matter with you at your earliest convenience and to
   identify options for avoiding costly and unnecessary litigation.

         I.      Background
   On July 1, Lilly implemented a program, through wholesalers, to decline 340B contract pharmacy
   requests to acquire erectile dysfunction (ED) formulations of Cialis at the 340B ceiling price. The
   rationale for this decision was submitted to HRSA for prior review on May 18, 2020. See
   Attachment 1. On June 11, HRSA responded by stating that the Contract Pharmacy Guidance (75
   Fed. Reg. 10,272 (Mar. 5, 2010)) is “advice” and is not binding on Lilly. HRSA encouraged Lilly to
   honor the guidance, citing a concern, inter alia, that some covered entities lacked an in-house
   pharmacy. Lilly responded to that communication on June 16 and, in deference to HRSA’s concern,
   revised its proposal to accommodate entities without pharmacies. We submitted public notice of
   the program for review and posting by HRSA on June 26. We expect that HRSA fully reviewed the
   issue and its response with HHS before HRSA communicated its final determination to Lilly.

   HRSA’s determination that the contract pharmacy guidance is not legally binding, coupled with the
   fact the covered entities and child sites continue to have access to 340B priced product, ensures
   that Lilly is in compliance with the “must offer” provision and all other relevant aspects of the 340B
   statute. Lilly has and will continue to offer 340B price product to all 340B covered entities.

   1 Michelle Stein, “340B Coalition To HHS: Stop Efforts By Lilly, Merck To Limit Discounts,” Inside Health
   Policy. (July 16, 2020).
   2 We have addressed this communication to you because we understand that Secretary Azar has recused

   himself from matters regarding Eli Lilly and Company.
Case
Case 3:21-cv-00634-FLW-LHG
     1:21-cv-00081-SEB-MJD Document 34-2
                                    17-6 Filed 03/02/21
                                               01/25/21 Page 32
                                                             3 ofof18
                                                                    109
                                                                      PageID
                                                                        PageID:
                                                                             #: 312
                                                                                647
   340B Contract Pharmacy Guidance
   Page 2 of 4

       II.      Implications for Federal Healthcare Programs and Patients
   HHS is well acquainted with the 340B Program and its impact on the federal program finances.

   Medicare Part B: In the 2018 Outpatient Prospective Payment (OPPS) rule, HHS attempted to adjust
   Medicare Part B reimbursement to 340B providers in acknowledgement of the fact that the
   standard reimbursement amount, Average Sales Price (ASP) plus 6% (4.3% during sequestration)
   results in excessive reimbursement on product acquired at a 340B prices and incentives for 340B
   covered entities to furnish higher priced products in higher cost settings. 3 340B providers sued
   HHS to block this rule, as well as other Medicare cost-containment efforts intended to curtail
   excessive profiteering by hospitals at Medicare’s expense. 4

   Medicare Part D: In 2019, the HHS OIG issued a report regarding Medicare Part D Rebates for
   Prescriptions filled at 340B Contract Pharmacies and found that, for just a sample of claims
   (554,549 reviewed in 2014), manufacturers would have paid rebates of up to $74.7 million more to
   Part D if those claims had not been 340B eligible. This occurs because manufacturers, under their
   contracts with Part D plan sponsors, typically are not responsible for Part D rebates on 340B-
   discounted utilization. 5 Moreover, as in the Part B context, the opportunity for a significant profit on
   340B drugs, has led providers to steer patients to 340B sites of care or 340B product. These
   discounts covered by the definition of “negotiated price,” causing Part D plans to reimburse 340B
   providers at rates well above their acquisition costs, sometimes fraudulently. 6

   Medicaid: In 2010, lobbyists for 340B covered entities were successful in inserting language in the
   Medicaid Drug Rebate statute to ensure that the right of 340B covered entities to receive discounts
   is superior to the right of Medicaid to receive rebates in the context of managed Medicaid
   utilization. This little noted provision reads:

                    (j) Exemption of organized health care settings

                    (1) Covered outpatient drugs are not subject to the requirements of
                        this section [the Medicaid Drug Rebate statute] if such drugs
                        are—
                    (A) dispensed by health maintenance organizations, including
                        Medicaid managed care organizations that contract under
                        section 1396b(m) of this title; and

                    (B) subject to discounts under section 256b [340B] of this title.


   3 Medicare Program: Hospital Outpatient Prospective Payment and Ambulatory Surgical Center Payment
   Systems and Quality Reporting Programs, 82 Fed. Reg. 59216 (Dec. 14, 2017).
   4 See, e.g., “Hospitals Sue HHS Over Negotiated Price Disclosure Rule,” citing suits over site neutral payments

   and 340B payments. https://www.modernhealthcare.com/payment/hospitals-sue-hhs-over-negotiated-
   price-disclosure-rule (Dec. 4, 2019).
   5 HHS OIG, “Medicare Part D Rebates for Prescriptions Filled at 340B Contract Pharmacies,” Report No.

   A-03-16-00002 (July 2019).
   6 See DOJ, Kentucky Hospital to Pay over $10 Million to Resolve False Claims Act Allegations (Nov. 20, 2019),

   available at https: //www.justice.gov/opa/pr/kentucky-hospital-pay-over-10-million-resolve-false-claims-
   act-allegations. (Alleging, for a 340B hospital and health center, that “Medicare Part D payers—often paid
   many multiples of the price paid by ‘cash’ payers for the same medication.”) See United States ex rel. Stone v.
   Jewish Hosp. & St. Mary’s Healthcare, Inc., et al., Civil Action No. 3:17-294 (W.D. Ky.). Amended Complaint at
   29.
Case
Case 3:21-cv-00634-FLW-LHG
     1:21-cv-00081-SEB-MJD Document 34-2
                                    17-6 Filed 03/02/21
                                               01/25/21 Page 33
                                                             4 ofof18
                                                                    109
                                                                      PageID
                                                                        PageID:
                                                                             #: 313
                                                                                648
   340B Contract Pharmacy Guidance
   Page 3 of 4



   42 U.S.C. 1396r-8(j) (brackets added). Given that nearly 70% of Medicaid beneficiaries are enrolled
   in a managed Medicaid plan, this provision likely results in either billions of dollars being siphoned
   away from Medicaid or hundreds of millions of dollars in duplicate discounts. 7

   Finally, Lilly conducted a patient survey to ensure that individual or uninsured patient out-of-
   pocket expenses would not be impacted. Based on that analysis, we believe that it continues to be
   the case the vast majority of patients only benefit indirectly from 340B profits generated by
   contract pharmacy utilization. There is no evidence that contract pharmacies are able to identify
   340B patients at time of dispense nor are the 340B discounts extended, in whole or in part, to these
   patients.

       III.     Lilly’s Proposal: Rescind the 2010 Contract Pharmacy Guidance
   HHS has been asked by 340B Health and others to deem Lilly’s Cialis distribution program a
   violation of the “must offer” provision. Were HHS to endorse this view, the Agency would be
   converting the Contract Pharmacy Guidance from an interpretive rule into a statement of law. The
   result would effectively render a nonbinding sub-regulatory guidance into a binding legislative rule
   in violation of the Administrative Procedures Act (APA). Any such pronouncement would also be a
   clear consummation of the Agency’s decision-making process, immediately susceptible to a legal
   challenge.

   If HHS takes no action and permits the HRSA interpretation to stand, 340B Health will likely either
   sue the Agency for withholding action it deems required or sue Lilly under a theory yet developed.
   In either case, HHS will be drawn into the matter as the underlying validity of the Contract
   Pharmacy Guidance is litigated.

   To avoid litigation, we propose that HHS immediately rescind the Contract Pharmacy Guidance and,
   if HHS believes there is a statutory basis, to re-issue it as a formal regulation pursuant to notice and
   comment rulemaking. While we may question HHS’s basis for asserting such authority, we believe
   that this would at least be procedurally consistent with the APA and consistent with recent
   Executive Orders (13,891 and 13,892) that (1) prohibit treating noncompliance with guidance as a
   violation unless there is a clear violation of statute or regulations and (2) require agencies to
   review their guidance documents and to withdraw those that lack the force and effect of law.

                                                    ***
   Lilly has profound concerns about the explosive growth of the 340B program and the lack of
   oversight and control over contract pharmacies in general. Simply put, it is not sustainable and
   manufacturers seeking to continue participating in the Medicaid Drug Rebate Program may be
   pushed out by the unchecked growth in 340B. Please contact me at hakim_anat@lilly.com to
   arrange for a time to meet to discuss this important issue.

   Sincerely,


   Anat Hakim
   General Counsel, Eli Lilly and Company

   7Elizabeth Hinton, et al, 10 Things to Know about Medicaid Managed Care, (Dec. 16, 2019)
   https://www.kff.org/medicaid/issue-brief/10-things-to-know-about-medicaid-managed-care/
Case
Case 3:21-cv-00634-FLW-LHG
     1:21-cv-00081-SEB-MJD Document 34-2
                                    17-6 Filed 03/02/21
                                               01/25/21 Page 34
                                                             5 ofof18
                                                                    109
                                                                      PageID
                                                                        PageID:
                                                                             #: 314
                                                                                649
   340B Contract Pharmacy Guidance
   Page 4 of 4




                       Attachment 1: Lilly’s May 18, 2020 Letter to HRSA
Case
Case 3:21-cv-00634-FLW-LHG
     1:21-cv-00081-SEB-MJD Document 34-2
                                    17-6 Filed 03/02/21
                                               01/25/21 Page 35
                                                             6 ofof18
                                                                    109
                                                                      PageID
                                                                        PageID:
                                                                             #: 315
                                                                                650




   By E-mail (KPedley@hrsa.gov)

   May 18, 2020

   Rear Admiral Krista M. Pedley
   Director, Office of Pharmacy Affairs (OPA)
   Health Resources and Services Administration (HRSA)
   5600 Fishers Lane
   Parklawn Building, Mail Stop 10C-03
   Rockville, MD 20857

   RE:     Availability of 340B-Priced Cialis® (tadalafil) Erectile Dysfunction Presentations to
           Contract Pharmacies

   Dear RADM Pedley:

   Eli Lilly and Company (Lilly) is writing to inform the Health Resources and Services Administration
   (HRSA) that, effective July 1, 2020, we are instructing wholesalers to discontinue our practice of
   voluntarily honoring requests for 340B “contract pharmacies” for orders of certain Cialis®
   (tadalafil) presentations. Unless HRSA objects and states that it believes our proposed
   discontinuation of voluntary contract pharmacy 340B discounts is unlawful, providing us the
   reasons for its conclusions, Lilly will no longer honor contract pharmacy-related requests for 340B-
   priced purchases of the following products after that date: Cialis 10mg (00002-4463-30), Cialis 20
   mg (00002-4464-30), and Cialis 2.5mg (00002-4465-34). In addition, and as discussed further
   below, Lilly is formally challenging HRSA’s quarterly listings, which include contract pharmacy
   listings, pursuant to Section IV(b) of the Pharmaceutical Pricing Agreement (PPA). Under the PPA,
   we believe HRSA is obligated to respond to this letter.1

   The presentations of Cialis at issue here are indicated solely for erectile dysfunction and are all
   available as generic formulations.2 We are prepared to provide a public letter for posting on the
   HRSA website describing our discontinuation of voluntary contract pharmacy discounts.

   7We believe this action is prudent, reasonable and lawful, particularly in light of the substantial and
   ongoing expansion of contract pharmacy participation in the 340B program and the now
   overwhelming evidence demonstrating that contract pharmacy transactions result in 340B
   duplicate discounts and diversion. Based on these concerns, coupled with the risk that contract
   pharmacy transactions may be considered a basis a Civil Money Penalties or subject to onerous
   repayment obligations, Lilly feels compelled to take this action at this time.

   1PPA § IV(b).
   2In prior correspondence to HRSA, we articulated and explained our position, based on applicable statutory
   provisions, that presentations of Cialis that are indicated solely for erectile dysfunction are not “covered
   outpatient drugs” for purposes of the Medicaid Drug Rebate Program or the 340B Program and, thus, are not
   subject to the 340B ceiling price. See Lilly Letter to HRSA RE: CIALIS® (TADALAFIL) 340B CEILING PRICING
   (Mar. 17, 2015). Although we disagree with HRSA’s assessment of the concerns we raised in that
   correspondence, we do not assert it as a basis at this time for our decision to cease voluntarily providing
   340B discounts in connection with contract pharmacy purchases.



                                  CONFIDENTIAL AND PROPRIETARY
                  NOT SUBJECT TO RELEASE OR DISCLOSURE UNDER FOIA OR OTHERWISE
Case
Case 3:21-cv-00634-FLW-LHG
     1:21-cv-00081-SEB-MJD Document 34-2
                                    17-6 Filed 03/02/21
                                               01/25/21 Page 36
                                                             7 ofof18
                                                                    109
                                                                      PageID
                                                                        PageID:
                                                                             #: 316
                                                                                651
   Availability of 340B-Priced Cialis Erectile Dysfunction Presentations to Contract Pharmacies
   May 18, 2020
   Page 2 of 13


   We explain, below, why Lilly does not believe 340B-priced purchases for contract pharmacies are
   consistent with or required by 42 U.S.C. § 256b (Section 340B). HRSA’s 340B contract pharmacy
   guidance, 75 Fed. Reg. 10,272 (Mar. 5, 2010) (Contract Pharmacy Guidance), is inconsistent with
   the plain language of the statute and has resulted in systematic violations of the core requirements
   of Section 340B, as reflected in numerous audits and government reports. Further, developments
   after the issuance of the Contract Pharmacy Guidance demonstrate that the continued, wholesale
   adoption of the Contract Pharmacy Guidance is deeply flawed as a matter of public policy, both
   because HRSA has not considered subsequent statutory and regulatory developments and because
   the Contract Pharmacy Guidance is itself inconsistent with other guidance issued by HRSA. Most
   fundamentally, however, the Contract Pharmacy Guidance is both procedurally and substantively
   unlawful. We request that HRSA inform Lilly by June 17, 2020 if it objects to Lilly’s proposed course
   of action.

   Specifically, Lilly believes it has discretion to decline Section 340B contract pharmacy orders for at
   least the following reasons:

       1. Contract Pharmacy Arrangements Violate the Statutory Prohibition Against
          Diversion.

   The 340B statute is clear: “With respect to any covered outpatient drug that is subject to an
   agreement under this subsection, a covered entity shall not resell or otherwise transfer the drug
   to a person who is not a patient of the entity.”3 HRSA’s Contract Pharmacy Guidance is
   inconsistent with this straightforward prohibition. In particular, the Contract Pharmacy Guidance,
   by its terms, requires the transfer of a drug to a legal person (typically a for-profit pharmacy) that is
   not a “covered entity” or a “patient.”4

   Clearly, a contract pharmacy is not a “covered entity.” The plain language of Section 340B limits a
   manufacturer’s obligation to offer 340B prices to “each covered entity.”5 In defining the term
   “covered entity,” the statute states that it is “an entity” that “is one” of the specified entity types.
   Contract pharmacies are clearly not one of those “types.”

   3 42 U.S.C. § 256b(a)(5)(B) (emphasis added).
   4 The term “person” under Section 340B includes legal entities as well as individuals. “Under the Dictionary
   Act, ‘the wor[d] “person” . . . include[s] corporations, companies, associations, firms, partnerships, societies,
   and joint stock companies, as well as individuals.’” Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751, 2768
   (2014); see also FCC v. AT&T Inc., 562 U.S. 397, 404-05 (2011) (“We have no doubt that ‘person,’ in a legal
   setting, often refers to artificial entities. The Dictionary Act makes that clear”); Al Fayed v. CIA, 229 F. 3d 272,
   274 (D.C. Cir. 2000); Soup, Inc. v. FTC, 449 F. 2d 1142, 1143 (D.C. Cir. 1971) (per curiam) (“On the contrary,
   the statutory guidelines for the interpretation of Congressional acts, 1 U.S.C. § 1 (1970), make clear that the
   term “person” should ordinarily be taken to “include corporations * * * as well as individuals.”). Moreover,
   here, the statutory “context” of Section 340B likewise confirms that the term “person” in the subsection
   prohibiting the “re[sale] or . . . transfer” of drugs under Section 340B “to a person who is not a patient of the
   entity” makes unlawful the “resale” or “transfer” of drugs under Section 340B to any non-patient of a covered
   entity, which necessarily includes ineligible “legal entities” as well as “individuals.” 42 U.S.C. §
   256b(a)(5)(B). Otherwise, “covered entities” could circumvent the prohibition against the resale or transfer
   of such drugs by simply transferring them to third party corporations on a wholesale basis. Such a reading
   would fundamentally undermine the program as designed by Congress and would be entirely inconsistent
   with the statutory scheme as a whole.
   5 42 U.S.C. § 256b(a)(1).




                                  CONFIDENTIAL AND PROPRIETARY
                  NOT SUBJECT TO RELEASE OR DISCLOSURE UNDER FOIA OR OTHERWISE
Case
Case 3:21-cv-00634-FLW-LHG
     1:21-cv-00081-SEB-MJD Document 34-2
                                    17-6 Filed 03/02/21
                                               01/25/21 Page 37
                                                             8 ofof18
                                                                    109
                                                                      PageID
                                                                        PageID:
                                                                             #: 317
                                                                                652
   Availability of 340B-Priced Cialis Erectile Dysfunction Presentations to Contract Pharmacies
   May 18, 2020
   Page 3 of 13


   Because the entities that Congress expected to participate in the program are listed, specifically, in
   the definition of “covered entity,” the addition of contract pharmacies as a new category of
   recipients of covered outpatient drugs at 340B discount prices is prohibited.6 The interpretive
   canon expressio unius est exclusio alterius requires that enumerated statutory lists must be read to
   exclude entities not expressly included.7 Accordingly, by permitting contract pharmacies to
   participate in the program, we are concerned HRSA has exceeded its authority under Section 340B.8

   HRSA has argued in the past, without statutory support, that contract pharmacies should receive
   340B-discounted product because they should be deemed “agents” of covered entities.9 We do not
   agree with the premise that contract pharmacies act as “agents” to covered entities. Further, the
   plain language of the statute forecloses this argument. The statute specifically limits a
   manufacturer’s obligation to offer 340B discounted prices to “each covered entity,” not to “each
   covered entity and its agents.” The plain language of the statute defines the term “covered entity”
   to only mean “an entity” that “is one” of certain specified types. An agent of a covered entity is not
   the “entity” that “is one of the specified types.”

   Indeed, the statute separately refers repeatedly to numerous agents of different 340B program
   participants and principals, showing clearly that a reference to the principal is not a reference to
   the agent. For instance, the statute separately and distinctly refers to “covered entities” and agents
   of those covered entities, such as “associations or organizations representing the interests of such
   covered entities.”10 In fact, Section 340B separately refers to other participants and their agents
   repeatedly.11

   The plain language of a statute must be read in context.12 Here, the context shows that Congress
   identified when the 340B program applied to covered entities and various third parties, including
   those representing covered entities. Where, as here, Congress referred separately to principals and
   agents, when included, there is no basis to contend that references to covered entities include
   contract pharmacies.


   6 Id. § 256b(a)(4).
   7 See, e.g., Ethyl Corp. v. EPA, 51 F.3d 1053, 1061 (D.C. Cir. 1995) (“[M]ention of one thing implies the exclusion
   of another thing”); accord Independent Ins. Agents of America, Inc. v. Hawke, 211 F. 3d 638, 644 (D.C. Cir.
   2000); American Methyl Corp. v. EPA, 749 F.2d 826, 835-36 (D.C. Cir. 1984).
   8 This is especially true where contract pharmacies act as both “340B program administrator” and “340B

   contract pharmacy” for a given entity, suggesting that it is the for-profit commercial pharmacy that is the true
   beneficiary of the program and the 340B entity is effectively “renting out” its eligibility.
   https://www.walgreens.com/businesssolutions/payer/340BComplete.jsp.
   9 See, e.g., 61 Fed. Reg. 43549, 43550 (Aug. 23, 1996) (stating “[t]he contract pharmacy would act as an agent

   of the covered entity”).
   10 42 U.S.C. § 256b(d)(3)(B)(vi) (separately referring to “covered entities” and an agent of those covered

   entities, “associations or organizations representing the interests of such covered entities”).
   11 42 U.S.C. § 256b(d)(1)(B)(v) (referring separately to “wholesalers” contracted with manufacturers); id. §

   256b(d)(2)(B)(iii) (referencing “distributors”); id. § 256b(d)(3)(B)(iii) (separately referring to manufacturers
   and “third parties” subject to discovery).
   12 See Bell Atlantic Tel. Cos. v. FCC, 131 F.3d 1044, 1047 (D.C. Cir. 1997) (“[T]extual analysis is a language game

   played on a field known as ‘context.’ The literal language of a provision taken out of context cannot provide
   conclusive proof of congressional intent, any more than a word can have meaning without context to
   illuminate its use. In short, ‘the meaning of statutory language, plain or not, depends on context.’”).


                                  CONFIDENTIAL AND PROPRIETARY
                  NOT SUBJECT TO RELEASE OR DISCLOSURE UNDER FOIA OR OTHERWISE
Case
Case 3:21-cv-00634-FLW-LHG
     1:21-cv-00081-SEB-MJD Document 34-2
                                    17-6 Filed 03/02/21
                                               01/25/21 Page 38
                                                             9 ofof18
                                                                    109
                                                                      PageID
                                                                        PageID:
                                                                             #: 318
                                                                                653
   Availability of 340B-Priced Cialis Erectile Dysfunction Presentations to Contract Pharmacies
   May 18, 2020
   Page 4 of 13

   Congress’s intent is all the more clear here. Congress has, over the course of 28 years, amended the
   340B statute no fewer than four times, adding four types of covered entities through those
   amendments. Despite that, Congress has never chosen to recognize or codify HRSA’s contract
   pharmacy guidance or the Agency’s position that contract pharmacies may serve as “agents” of
   covered entities for purposes of 340B discounts.

   Given, for all the reasons described above, that a contract pharmacy is not a covered entity, it is
   equally clear that by the very nature of the way contract pharmacies operate, their use necessarily
   involves a prohibited “transfer” of 340B discounted product to a non-340B covered entity, the
   contract pharmacy. As HRSA knows, contract pharmacies are dependent on virtual inventories and
   retrospective replenishment. These mechanisms necessarily involve a “transfer” of drug products
   to the contract pharmacies.

   Under the “virtual inventory” systems and “retroactive replenishment” models that contract
   pharmacies use, the contract pharmacies do not segregate 340B inventory from non-340B
   inventory; rather, they have their own stock of inventory, purport to track dispensed prescriptions
   through a “virtual” inventory, and then supposedly retroactively seek to “replenish” product at
   340B pricing for purchases allegedly determined—sometimes weeks or months after they are
   filled—to have been 340B-eligible. In other words, contract pharmacies dispense drugs from their
   own stock, and then determine later which prescriptions they will assert were 340B-eligible. For
   those prescriptions, they request—through an entirely retrospective process—replacement
   product at 340B pricing. The 340B product, which should only be dispensed to 340B patients, is
   then used, in reality, for non-340B patients.

   Thus, these contract pharmacy operations necessarily constitute the transfer of 340B-discounted
   drugs to non-patients of the covered entity and, accordingly, are statutorily prohibited diversion.
   Agency guidance and interpretations are invalid and unlawful when they are inconsistent with the
   controlling statute.13

   Indeed, the prohibited transfer of 340B product to non-340B patients under the replenishment
   model is not even consistent with HRSA’s own guidance – in addition to its violating the statute.
   HRSA’s “bill to/ship to” requirements are included in the Contract Pharmacy Guidance.14 Under the
   “bill to/ship to” model required by HRSA, the covered entity should pay for the product to be used
   for 340B patients and the manufacturer may be directed to “ship to” the contract pharmacy.15
   Although we believe that this guidance is itself inconsistent with the statute, contract pharmacy
   transactions cannot be said to comply even with HRSA’s existing guidance.

        2. The Contract Pharmacy Guidance Is Unlawful, Ultra Vires, and Beyond HRSA’s
           Statutory Authority.

   The Contract Pharmacy Guidance results in direct harm to Lilly. By listing contract pharmacies
   among the entities eligible to obtain product priced at a Section 340B discount, HRSA applies this

   13 See, e.g., Gonzales v. Oregon, 546 U.S. 243, 269-75 (2006) (invalidating an interpretive rule regulating
   medical practice on grounds that the agency interpretation was inconsistent with the controlling statute);
   PhRMA v. Dep’t of Health & Human Servs., 138 F. Supp. 3d 31, 54 (D.D.C. 2015) (invalidating HRSA’s orphan
   drug exclusion “interpretive rule” because it was contrary to the language of Section 340B).
   14
      See 75 Fed. Reg. at 10,277.
   15
      Id.


                                 CONFIDENTIAL AND PROPRIETARY
                 NOT SUBJECT TO RELEASE OR DISCLOSURE UNDER FOIA OR OTHERWISE
Case 1:21-cv-00081-SEB-MJD
     3:21-cv-00634-FLW-LHG Document
                           Document 17-6
                                    34-2 Filed
                                         Filed 01/25/21
                                               03/02/21 Page
                                                        Page 10
                                                             39 of
                                                                of 18
                                                                   109PageID
                                                                       PageID:
                                                                             #: 654
                                                                                319
   Availability of 340B-Priced Cialis Erectile Dysfunction Presentations to Contract Pharmacies
   May 18, 2020
   Page 5 of 13

   Contract Pharmacy Guidance to Lilly, each quarter.16 Unless HRSA rescinds the Contract Pharmacy
   Guidance or clarifies that it permits, but does not obligate, manufacturers to honor contract
   pharmacy orders, then those quarterly listings will continue to purport to obligate Lilly to provide
   Section 340B discounts to contract pharmacies, contrary to the statute. For the reasons cited in this
   letter, Lilly is formally challenging HRSA’s quarterly listings pursuant to Section IV(b) of the
   Pharmaceutical Pricing Agreement (PPA).17 Under the PPA, HRSA is obligated to respond.18

   As a result of HRSA’s actions, Lilly suffers injury and risk of loss when it provides, as dictated by
   HRSA, Section 340B discounts to entities that are not entitled to them. Indeed, as described below,
   the unlawful expansion of Section 340B through the Contract Pharmacy Guidance results in
   diversion of Section 340B drug sales, duplicate discounts in violation of Congress’s commands in
   Section 340B, and other harm to State and Federal healthcare programs.19

   To state the basis for our challenge under Section IV(b) of the PPA in greater detail, we believe that
   the Contract Pharmacy Guidance is ultra vires, beyond HRSA’s statutory authority, and issued in
   violation of the Administrative Procedure Act (APA). The Guidance was not authorized under one
   of the defined areas for which Congress delegated rulemaking authority to HRSA. In addition, the
   quarterly listings and underlying Guidance, to the extent they should be interpreted as mandating
   340B discounts on contract pharmacy transactions, represent a substantive change in the rights
   and obligations of affected parties, which HRSA has failed to promulgate by regulation, in violation
   of the APA. Finally, the guidance and any assertion or enforcement of its purported requirements is
   incompatible with the President’s recent Executive Order and the Department of Justice’s Brand
   Memorandum.

   HRSA failed to comply with the APA’s requirements for adopting substantive rules when it issued
   the Contract Pharmacy Guidance. The Contract Pharmacy Guidance is a “substantive,” i.e.,
   “legislative,” rule because, as a result of it, HRSA “create[d] new law, rights or duties” for regulated
   parties under the 340B program.20 Indeed, the Contract Pharmacy Guidance had a substantial
   “legal effect” on Lilly and other regulated entities because the expansion of Section 340B to include
   contract pharmacies imposed legal obligations, risks, and burdens on drug manufacturers, as well
   as on covered entities and contract pharmacies.21 Thus, despite the label of a “guidance” document
   and the agency’s assertion that the guidance does not create new rights or obligations for regulated

   16 See Pharmaceutical Pricing Agreement, § III(a) (“Pursuant to the requirements under section 340B of the
   [Public Health Service] Act, the Secretary agrees to the following: (a) to make available a list of covered
   entities on the HRSA, Office of Pharmacy Affairs web site (http://www.bphc.hrsa.gov/opa/), or otherwise, for
   access by participating Manufacturers, covered entities, State Medicaid agencies, and the general public. This
   information will be updated, to the extent practicable, on a quarterly basis”), available at
   https://www.hrsa.gov/sites/default/files/hrsa/opa/pdf/pharmaceutical-pricing-agreement-example.pdf.
   17 See id. § IV(b) (“The Manufacturer may challenge the presence of an entity on the list of eligible entities

   issued by the Secretary.”)
   18 Id.
   19 See 42 U.S.C. § 256b(a)(5)(A) (“Prohibiting duplicate discounts or rebates”); id. § 256b(a)(5)(B)

   (“Prohibiting resale of drugs”).
   20 General Motors Corp. v. Ruckelshaus, 742 F.2d 1561, 1565 (D.C. Cir. 1984) (en banc); see also Elec. Privacy

   Info. Ctr. v. U.S. Dep't of Homeland Sec., 653 F.3d 1, 6-7 (D.C. Cir. 2011) (“The practical question inherent in the
   distinction between legislative and interpretive regulations is whether the new rule effects a substantive
   regulatory change to the statutory or regulatory regime.”).
   21 See PhRMA v. HHS, 43 F. Supp. 3d at 46 (explaining that agency action is substantive rule where it affects

   “legal rights”).


                                  CONFIDENTIAL AND PROPRIETARY
                  NOT SUBJECT TO RELEASE OR DISCLOSURE UNDER FOIA OR OTHERWISE
Case 1:21-cv-00081-SEB-MJD
     3:21-cv-00634-FLW-LHG Document
                           Document 17-6
                                    34-2 Filed
                                         Filed 01/25/21
                                               03/02/21 Page
                                                        Page 11
                                                             40 of
                                                                of 18
                                                                   109PageID
                                                                       PageID:
                                                                             #: 655
                                                                                320
   Availability of 340B-Priced Cialis Erectile Dysfunction Presentations to Contract Pharmacies
   May 18, 2020
   Page 6 of 13

   parties, see 75 Fed. Reg. at 10,273, the “guidance” was clearly a substantive rule. The massive
   growth in the number of contract pharmacies, the corresponding increase in 340B sales
   attributable to those purchases, and the evidence of diversion and duplicate discounts all
   underscore the substantive purpose and effect of the “guidance.”22 The fact that these transactions
   can also serve as a basis for Civil Money Penalties and/or require manufacturer repayments are
   further evidence that guidance has a substantive purpose and effect.

   HRSA, however, did not comply with the procedural requirements that the APA imposes for
   substantive regulations.23 In the Contract Pharmacy Guidance, HRSA acknowledged that it was not
   undertaking the procedure required for a legislative rule, asserting incorrectly that the regulatory
   action being taken was “exempt from notice and comment rulemaking under the APA.”24

   HRSA did not proceed through a substantive rulemaking, because it could not do so; it had and has
   no such authority. In Pharm. Research & Mfrs. of Am. v. Dep’t of Health & Human Servs., 43 F. Supp.
   3d 28 (D.D.C. 2014), the district court struck down a regulation adopted by HRSA that purported to
   implement a statutory provision. In that case, the district court held that HHS lacked authority to
   engage in such rulemaking. Id. at 31, 39. The court explained that HHS’s authority to adopt
   regulations with respect to the 340B program was limited to discrete areas expressly specified in
   the 340B statute, and the court held that HRSA’s limited regulatory authority did not extend to
   regulations interpreting or implementing the relevant provisions of Section 340B. Thereafter, the
   district court rejected HHS’s effort to readopt the same policy as an interpretive rule. See also
   Pharm. Research & Mfrs. of Am. v. Dep’t of Health & Human Servs., 131 F. Supp. 3d 31 (D.D.C. 2015).
   Under this precedent, HHS lacks statutory authority to implement the Contract Pharmacy Guidance
   as it was not issued based on the limited authority provided by Congress.

   Executive Order 13891 (Oct. 9, 2019), confirms that HRSA cannot impose substantive obligations
   on regulated parties through the Contract Pharmacy Guidance and HRSA’s retention of the guidance
   violates the Order. Section 2 of the Executive Order 13891 explains that an agency may not
   regulate “the public without following the rulemaking procedures of the APA,” and that “[e]ven
   when accompanied by a disclaimer that [the guidance] is non-binding, a guidance document issued
   by an agency may carry the implicit threat of enforcement action if the regulated public does not
   comply.” In response, the Executive Order directs, among other things, that “it is the policy of the
   executive branch, to the extent consistent with applicable law, to require that agencies treat
   guidance documents as non-binding both in law and in practice . . . .”

   Additionally, the Department of Justice likewise has confirmed that agency guidance documents
   may not be used to coerce regulated parties like Lilly into taking action or refraining from taking
   action beyond what is required by the terms of the applicable law or lawful regulation. See Rachel
   Brand, Associate Attorney General, Limiting Use of Agency Guidance Documents in Affirmative Civil
   Enforcement Cases at 1 (Jan. 25, 2018) (“Brand Memo”). Under the Brand Memo, (1) “Guidance
   documents cannot create binding requirements that do not already exist by statute or regulation,”
   (2) “the Department may not use enforcement authority to effectively convert agency guidance
   documents into binding rules,” and (3) “noncompliance with guidance documents [should not be
   used as] a basis for proving violations of applicable law in [affirmative civil enforcement] cases.” Id.
   at 2.

   22 See notes 31-32, supra.
   23 See 5 U.S.C. § 553(b), (c) (setting forth agency obligations for notice-and-comment rulemaking).
   24 75 Fed. Reg. at 10,273.




                                  CONFIDENTIAL AND PROPRIETARY
                  NOT SUBJECT TO RELEASE OR DISCLOSURE UNDER FOIA OR OTHERWISE
Case 1:21-cv-00081-SEB-MJD
     3:21-cv-00634-FLW-LHG Document
                           Document 17-6
                                    34-2 Filed
                                         Filed 01/25/21
                                               03/02/21 Page
                                                        Page 12
                                                             41 of
                                                                of 18
                                                                   109PageID
                                                                       PageID:
                                                                             #: 656
                                                                                321
   Availability of 340B-Priced Cialis Erectile Dysfunction Presentations to Contract Pharmacies
   May 18, 2020
   Page 7 of 13


   In some instances, HRSA representatives have sought to justify its authority to issue the Contract
   Pharmacy Guidance by stating that Section 340B does not prohibit these arrangements. That
   analysis ignores, however, that an agency may only exercise authority affirmatively granted by
   Congress. An unbroken line of D.C. Circuit Court of Appeals cases has steadfastly rejected the
   notion of “presuming” statutory authority because there is no express statutory prohibition against
   it.25 This argument inverts the appropriate analysis. The question is not did Congress prohibit the
   Agency from taking an action; the question is did Congress specifically authorize that action.

        3. The Contract Pharmacy Guidance Should Not Be Relied Upon or Enforced Because It
           Has Been Shown To Be Inconsistent with the Premise Upon Which It Was Issued.

   When HRSA issued guidance permitting covered entities to enter into multiple contract pharmacy
   arrangements, with no numerical or geographical limitations, it rejected stakeholder concerns that
   unlimited contract pharmacy arrangements would necessarily result in diversion or statutorily
   prohibited Medicaid duplicate discounts.26 In proposing the guidance, HRSA expressly asserted
   that, “[t]o date, there has been no evidence of drug diversion or duplicate manufacturer’s discounts
   on 340B drugs” related to various contract pharmacy arrangements.27 But, just as stakeholders
   feared and predicted, the available evidence makes clear that, as more and more prescriptions have
   been dispensed through contract pharmacies, diversion and duplicate discounts have resulted. We
   also are concerned that the breadth of penalties under the CMP Rule, under which HRSA may seek
   to assess a penalty of up to $5,000 per “instance of overcharge,” would be vastly and unlawfully
   expanded by the inappropriate application of the Contract Pharmacy Guidance.

   There are many reasons why the premise for the Guidance—HRSA’s assumption that contract
   pharmacies would not lead to diversion and duplicate discounts—has failed. Unlike in-house
   pharmacies, contract pharmacies do not possess or have access to the records of the covered
   entity’s patients sufficient to make a “patient” determination (even under the 1996 standards which
   are often themselves not followed by covered entities28 or contract pharmacies29). Often “patient”

   25 See, e.g., Aid Ass’n for Lutherans v. USPS, 321 F.3d 1166, 1174 (D.C. Cir. 2003) (rejecting as “entirely
   untenable under well-established case law” the argument “that the disputed regulations are permissible
   because the statute does not expressly foreclose the construction advanced by the agency”); ExxonMobil Gas
   Mktg. Co. v. FERC, 297 F.3d 1071, 1088 (D.C. Cir. 2002) (“We have repeatedly admonished federal agencies
   that jurisdiction may not be presumed based solely on the fact that there is not an express withholding of
   jurisdiction.”); Nat’l Mining Ass’n v. U.S. Dep’t of Interior, 105 F.3d 691, 695 (D.C. Cir. 1997) (rejecting the
   “extreme position” that “because Congress did not specifically preclude” an agency action, the court “should
   defer to [the agency’s] interpretation of the statute”); Am. Petroleum Inst. v. EPA, 52 F.3d 1113, 1120 (D.C. Cir.
   1995) (“[W]e will not presume a delegation of power based solely on the fact that there is not an express
   withholding of that power.”); Ethyl Corp. v. EPA, 51 F.3d 1053, 1060 (D.C. Cir. 1995) (“We refuse ... to presume
   a delegation of power merely because Congress has not expressly withheld such power.”).
   26 75 Fed. Reg. at 10,273, 10,274 (noting comments raising concerns about diversion by contract pharmacies).
   27 72 Fed. Reg. 1540, 1540 (Jan. 12, 2007).
   28 See, e.g., Genesis HealthCare v. Azar No.:4-19-cv-1531-RBH (D.S.C. Dec. 18, 2019).
   29 See, e.g., GAO, Federal Oversight of Compliance at 340B Contract Pharmacies Needs Improvement (June 2018)

   (discussing “identified noncompliance at contract pharmacies,” including diversion findings in HRSA audits),
   available at https://www.gao.gov/assets/700/692697.pdf; OIG, Contract Pharmacy Arrangements in the 340B
   Program, OEI-05-13-00431 (Feb. 2014), at 1-2 (“We found that contract pharmacy arrangements create
   complications in preventing diversion, and that covered entities are addressing these complications in
   different ways. . . . In some cases, these different methods lead to differing determinations of 340B eligibility


                                  CONFIDENTIAL AND PROPRIETARY
                  NOT SUBJECT TO RELEASE OR DISCLOSURE UNDER FOIA OR OTHERWISE
Case 1:21-cv-00081-SEB-MJD
     3:21-cv-00634-FLW-LHG Document
                           Document 17-6
                                    34-2 Filed
                                         Filed 01/25/21
                                               03/02/21 Page
                                                        Page 13
                                                             42 of
                                                                of 18
                                                                   109PageID
                                                                       PageID:
                                                                             #: 657
                                                                                322
   Availability of 340B-Priced Cialis Erectile Dysfunction Presentations to Contract Pharmacies
   May 18, 2020
   Page 8 of 13

   determinations are adjudicated by contract pharmacies hastily, and/or inconsistently with 340B
   program standards, on the back end, after insufficient coordination with covered entities and
   consistent with an improper financial incentive to mischaracterize commercial customers as 340B
   “patients.” Sprawling contract pharmacy networks are major sources of prohibited diversion,
   despite covered entities’ obligations to police and oversee their contract pharmacy relationships.

   Oversight agencies, including the Government Accountability Office (GAO) and Health and Human
   Services Office of Inspector General (HHS OIG), as well as Congressional committees, have all noted
   that the increased use of contract pharmacies has created substantial drug diversion and duplicate
   discount issues, problems, and violations. For example:

       •   2011 GAO Report: Manufacturer Discounts in the 340B Program Offer Benefits, but Federal
           Oversight Needs Improvement: GAO concluded that “[o]perating the 340B program in
           contract pharmacies creates more opportunities for drug diversion compared to in-house
           pharmacies.” GAO further noted the “[i]ncreased use of the 340B program by contract
           pharmacies and hospitals may result in a greater risk of drug diversion, further heightening
           concerns about HRSA’s reliance on participants’ self-policing to oversee the program”.30

       •   2014 HHS OIG Report: Contract Pharmacy Arrangements in the 340B Program: In 2014,
           HHS OIG reported that contract pharmacies create “complications” in preventing diversion
           because “some covered entities that do dispense 340B-purchased drugs to Medicaid
           beneficiaries through their contract pharmacies did not report a method to avoid duplicate
           discounts.” OEI-05-13-00431, at 1–2, see also id. at 16. HHS OIG also concluded, quite
           troublingly, that findings of noncompliance did not lead to HRSA terminating the covered
           entities’ permission to use multiple pharmacy arrangements. Id. at 7, 9–15.

       •   2018 HHS OIG Testimony: Examining Oversight Reports on the 340B Drug Pricing Program:
           In its testimony, OIG stated that it “has identified a number of challenges and
           inconsistencies arising from the widespread use of contract pharmacy arrangements.” OIG
           Testimony Before the U.S. Senate Committee on Health, Education, Labor, and Pensions
           (May 15, 2018), at 5. OIG further stated that “many contract pharmacies dispense drugs to
           all of their customers—340B-eligible or otherwise—from their regular inventory.”

       •   2018 GAO Report: Federal Oversight of Compliance at 340B Contract Pharmacies Needs
           Improvement: In this report, GAO concluded that “[t]he identified noncompliance at
           contract pharmacies raises questions about the effectiveness of covered entities’ current
           oversight practices.”31 For example, GAO found that approximately two-thirds (66 percent)
           of diversion findings in HRSA audits (from FY 2012 to FY 2017, based on results posted to
           HRSA’s website as of February 2018), “involved drugs distributed at contract pharmacies.”32

   across covered entities. That is, two covered entities may categorize similar prescriptions differently (i.e.,
   340B-eligible versus not 340B-eligible) in their contract pharmacy arrangements.”), available at
   https://oig.hhs.gov/oei/reports/oei-05-13-00431.pdf.
   30 GAO, Manufacturer Discounts in the 340B Program Offer Benefits, but Federal Oversight Needs Improvement,

   GAO-11-836: Published: Sep 23, 2011. Publicly Released: Sep 23, 2011. https://www.gao.gov/products/GAO-
   11-836 (emphasis added).
   31 GAO, Federal Oversight of Compliance at 340B Contract Pharmacies Needs Improvement, at 44 (June 2018),

   GAO-18-480, available at https://www.gao.gov/assets/700/692697.pdf (emphasis added).
   32 Id. at 44 & n. 64.




                                  CONFIDENTIAL AND PROPRIETARY
                  NOT SUBJECT TO RELEASE OR DISCLOSURE UNDER FOIA OR OTHERWISE
Case 1:21-cv-00081-SEB-MJD
     3:21-cv-00634-FLW-LHG Document
                           Document 17-6
                                    34-2 Filed
                                         Filed 01/25/21
                                               03/02/21 Page
                                                        Page 14
                                                             43 of
                                                                of 18
                                                                   109PageID
                                                                       PageID:
                                                                             #: 658
                                                                                323
   Availability of 340B-Priced Cialis Erectile Dysfunction Presentations to Contract Pharmacies
   May 18, 2020
   Page 9 of 13

               Despite this significant conclusion, GAO further noted that “the number of contract
               pharmacy oversight findings may be limited by the fact that officials from HRSA’s contractor
               said that its auditors rely on verbal responses from entity officials about any internal review
               or self-audits conducted by the entity.”33

          •    2018 House Energy and Commerce Committee Report: Review of the 340B Drug Pricing
               Program: In 2018, the House Energy and Commerce Committee issued a report echoing the
               findings of HHS OIG, concluding that contract pharmacy arrangements lead to diversion of
               340B drugs. The committee’s review of HRSA’s audit files revealed that many covered
               entities have engaged in diversion. Further, in one quarter of the audit files reviewed by
               committee staff, HRSA recommended that the covered entity improve its oversight of their
               contract pharmacy arrangement to prevent diversion of 340B drugs at the contract
               pharmacy. See H. Comm. on Energy & Commerce, at 39. The Committee emphasized its
               concerns by recommending that “[a]ll covered entities should perform independent audits
               of their contract pharmacies at regular intervals to ensure 340B program compliance.” Id.
               at 76. The Committee endorsed auditing by manufacturers to stem unlawful diversions,
               underscoring how HRSA’s limiting the actions that a manufacturer may take to police
               compliance undermines the program’s integrity.

   Publicly available audit statistics published by HRSA support these concerns. Notably:

                                           Entities with Contract      Entities with Contract
                     Fiscal     Entity
                                            Pharmacy Adverse         Pharmacy Adverse Findings
                     Year       Audits
                                               Findings (All)               (Diversion)
                     2013        94                  31                          19
                     2014        104                 45                          34
                     2015        200                 92                          71
                     2016        200                 77                          61
                     2017        199                 81                          69
                     2018        200                 64                          42
                     2019        187                 52                          33

   Finally, Lilly’s own data demonstrate that contract pharmacies are a frequent source of
   noncompliance.

          •    2013-2020 Analysis of Covered Entity and Contract Pharmacy Self-Disclosures: Over the
               past seven years, Lilly has received 125 disclosures in which contract pharmacy
               noncompliance was reported, involving either or both duplicate discounts and diversion.

          •    2019 Contract Pharmacy Managed Medicaid Duplicate Discount Review: In 2019, Lilly
               engaged Kalderos, a third-party, to review Managed Medicaid rebate requests from five
               states (CA, LA, FL, TX and NJ) to identify instances of duplicate 340B discounts for selected
               covered entities from 2014 to 2018. Kalderos identified approximately $12.4M worth of
               duplicate discounts related to contract pharmacy utilization in connection with just this
               small sample.


   33   Id. at 44.


                                     CONFIDENTIAL AND PROPRIETARY
                     NOT SUBJECT TO RELEASE OR DISCLOSURE UNDER FOIA OR OTHERWISE
Case 1:21-cv-00081-SEB-MJD
     3:21-cv-00634-FLW-LHG Document
                           Document 17-6
                                    34-2 Filed
                                         Filed 01/25/21
                                               03/02/21 Page
                                                        Page 15
                                                             44 of
                                                                of 18
                                                                   109PageID
                                                                       PageID:
                                                                             #: 659
                                                                                324
   Availability of 340B-Priced Cialis Erectile Dysfunction Presentations to Contract Pharmacies
   May 18, 2020
   Page 10 of 13

   The statutory prohibitions against diversion and duplicate discounts are absolute and central to the
   program. HRSA should not—and manufacturers ought not to be required to—accept, year after
   year, report after report, and audit after audit, the ongoing violations of the Section 340B
   prohibitions against diversion and duplicate rebates involving contract pharmacies. Compelling
   evidence—including in government reports and congressional oversight hearings—demonstrate
   that the rampant growth of 340B transactions processed at or through contract pharmacies is an
   intractable problem. We believe that HRSA should, as a consequence, clarify, at a minimum, that
   manufacturers are not obligated to honor contract pharmacy-related orders for 340B-priced
   product.

        4. The Contract Pharmacy Guidance Should Not Be Relied Upon or Enforced Because It
           Harms Other Federal and State Healthcare Programs.

   There are also various ways in which the 340B Program in general, and contract pharmacies
   specifically, interfere with other federal healthcare programs.

   Lilly has identified, as noted in greater detail above, widespread duplicate Medicaid discounts.
   Similarly, in January 2020, the Centers for Medicare & Medicaid Services (CMS) acknowledged the
   problem and noted that the burden of identifying duplicate discounts for contract pharmacy
   utilization falls onto the states:

           CMS is also aware that some states face challenges with avoiding duplicate
           discounts on 340B drugs dispensed by 340B contract pharmacies. Contract
           pharmacies may be unable to prospectively identify claims for 340B purchased
           drugs before billing states, because the prescriptions are not generally identified as
           340B at the point of sale by the 340B covered entity. Collectively, states are
           responsible for retrospectively identifying claims, which is time consuming, often
           requires employing the services of contractors, and can be rather complex given the
           involvement of the number of contract pharmacies.34

   The administrative burden placed on states and manufacturers to identify and resolve disputes
   because of the opaque and unreliable nature of contract pharmacy data is costly and time
   consuming. Moreover, because these disputed Medicaid rebates must be held in abeyance, states
   are denied Medicaid rebate payments pending resolution of these disputes, a process that can take
   years.

   For example, concerns have been raised about diversion and the fact that contract pharmacies
   reduce Medicaid rebate payments to California’s Medicaid program, Medi-Cal. As a consequence,
   these concerns have prompted the state’s Legislative Analysts to consider whether lawmakers
   should prohibit or limit the dispensing of 340B drugs to Medi-Cal enrollees at contract pharmacies.
   The California Governor’s 2018-2019 budget proposal sought to eliminate the use of 340B
   discounts in Medi-Cal and cited challenges in administering the federal Medicaid drug rebate
   program in conjunction with the 340B program (preventing prohibited duplicate discounts after
   the fact).35 Our understanding is that consideration of the proposed prohibition is continuing.

   34 CMCS Informational Bulletin, Best Practices for Avoiding 340B Duplicate Discounts in Medicaid (Jan. 8,
   2020).
   35 The 2018-19 Budget: The Governor’s Medi-Cal Proposal for the 340B Drug Pricing Program (Mar. 22,

   2018), available at https://lao.ca.gov/reports/2018/3790/medi-cal-340B-032118.pdf.


                                 CONFIDENTIAL AND PROPRIETARY
                 NOT SUBJECT TO RELEASE OR DISCLOSURE UNDER FOIA OR OTHERWISE
Case 1:21-cv-00081-SEB-MJD
     3:21-cv-00634-FLW-LHG Document
                           Document 17-6
                                    34-2 Filed
                                         Filed 01/25/21
                                               03/02/21 Page
                                                        Page 16
                                                             45 of
                                                                of 18
                                                                   109PageID
                                                                       PageID:
                                                                             #: 660
                                                                                325
   Availability of 340B-Priced Cialis Erectile Dysfunction Presentations to Contract Pharmacies
   May 18, 2020
   Page 11 of 13

   In addition, with respect to the Medicare Part D program, we note that a 2019 HHS OIG report
   regarding Medicare Part D Rebates for Prescriptions filled at 340B Contract Pharmacies found that ,
   for just a sample of claims (554,549 reviewed in 2014), manufacturers would have paid rebates of
   up to $74.7 million more to Part D if those claims had not been 340B eligible. This occurs because
   manufacturers, under their contracts with Part D plan sponsors, typically are not responsible for
   Part D rebates on 340B-discounted utilization.36

   The risks and costs of contract pharmacy business practices to Federal and State healthcare
   programs further underscore why the Contract Pharmacy Guidance should be rescinded now or, at
   a minimum, why HRSA should publicly acknowledge that manufacturers have discretion to not
   follow that Guidance.

        5. The Contract Pharmacy Guidance Should Not Be Relied Upon or Enforced Because It
           Conflicts with Other HRSA Guidance And Does Not Consider Subsequent
           Developments.

   The Contract Pharmacy Guidance was published on March 5, 2010.37 Although HRSA stated that it
   considered whether the Contract Pharmacy Guidance imposed additional burdens on
   manufacturers, HRSA could not have evaluated the impact of the Guidance in light of the Affordable
   Care Act (ACA), enacted on March 23, 2010, which fundamentally increased the burdens associated
   with this Guidance.

   The ACA included a number of new provisions that subject manufacturers to potential liability for
   Civil Monetary Penalties (CMPSs) and a “repayment” obligation for mis-stated 340B ceiling prices.
   By expanding the purchases subject to 340B discount prices, the Contract Pharmacy Guidance
   imposed additional burdens as a consequence of the ACA provisions. These additional burdens
   were not contemplated or considered by HRSA when it adopted the Contract Pharmacy Guidance.
   Since HRSA has not evaluated the Contract Pharmacy Guidance in light of the ACA or the 340B CMP
   Rule, which became effective January 1, 2019, the Guidance should be rescinded.

   HRSA should also rescind the Contract Pharmacy Guidance because it conflicts with other guidance
   issued by HRSA. Specifically, the Contract Pharmacy Guidance conflicts with both the guidance
   requiring 340B discounts to be asserted at the time of purchase and the “bill to/ship to” guidance.
   It is arbitrary and capricious for HRSA to maintain, without explanation, program requirements
   that are mutually inconsistent.38


   36
      A recent settlement also illustrates concerns related to the impact on the Medicare Part D Program. In
   November 2019, Jewish Hospital and St. Mary’s Healthcare Inc., doing business as Pharmacy Plus and
   Pharmacy Plus Specialty, paid $10 million to settle claims that they overbilled Medicare Part D plans. See DOJ,
   Kentucky Hospital to Pay over $10 Million to Resolve False Claims Act Allegations (Nov. 20, 2019), available at
   https://www.justice.gov/opa/pr/kentucky-hospital-pay-over-10-million-resolve-false-claims-act-allegations.        The
   whistleblower complaint in that case included allegations related to a hospital and health center’s
   participation in the 340B program and, in particular, alleged that patients with third party insurance—
   “frequently including Medicare Part D payers—often paid many multiples of the price paid by ‘cash’ payers
   for the same medication.” See United States ex rel. Stone v. Jewish Hosp. & St. Mary’s Healthcare, Inc., et al., Civil
   Action No. 3:17-294 (W.D. Ky.). Amended Complaint at 29.
   37 75 Fed. Reg. 10,272 (March 5, 2010).
   38 NCTA v. Brand X Internet Servs., 545 U.S. 967, 981 (2005) (highlighting that agency is obligated to explain

   inconsistency in practice under the APA).


                                   CONFIDENTIAL AND PROPRIETARY
                   NOT SUBJECT TO RELEASE OR DISCLOSURE UNDER FOIA OR OTHERWISE
Case 1:21-cv-00081-SEB-MJD
     3:21-cv-00634-FLW-LHG Document
                           Document 17-6
                                    34-2 Filed
                                         Filed 01/25/21
                                               03/02/21 Page
                                                        Page 17
                                                             46 of
                                                                of 18
                                                                   109PageID
                                                                       PageID:
                                                                             #: 661
                                                                                326
   Availability of 340B-Priced Cialis Erectile Dysfunction Presentations to Contract Pharmacies
   May 18, 2020
   Page 12 of 13

   We do not believe there is any argument that the contract pharmacy “replenishment” models are
   consistent with other HRSA guidance. HRSA has clearly said that 340B covered entities “are
   responsible for requesting 340B pricing at the time of the original purchase.”39 The operation of
   340B contract pharmacies contradicts that guidance.

   In relevant part, the guidance provides:

                   Does HRSA authorize covered entities to retroactively change a
                   previous quarters’ transactions from a non-340B transaction into a
                   340B price transaction . . . ?

                   HRSA does not authorize covered entities to reclassify a purchase as
                   340B eligible after the fact. Covered entities participating in the
                   340B Program are responsible for requesting 340B pricing at the
                   time of the original purchase. . . .40

   Despite a clear prohibition on covered entities against reclassifying transactions after the time of
   purchase, this is exactly how contract pharmacies operate. There are multiple reports and audits
   that document that contract pharmacy purchases are “replenishment” orders, wherein a contract
   pharmacy does not assert the 340B price at the time that the product is actually dispensed to the
   purported 340B patient that receives that product. The assertion of a 340B price comes only many
   days or weeks or months later.41 It is illogical that a covered entity would not be permitted to
   undertake such re-characterizations but that contract pharmacies, on behalf of themselves and/or
   covered entities, would be.

   As discussed earlier in this letter, the contract pharmacy replenishment models also conflict with
   HRSA “bill to/ship to” guidance, which is explicitly incorporated into the Contract Pharmacy
   Guidance. These multiple conflicts constitute additional reasons that the Contract Pharmacy
   Guidance should not be seen as creating a mandate. Indeed, in our view, the Guidance should be
   rescinded or, at a minimum, clarified to confirm that manufacturers have discretion to not follow it.

                                               *       *        *

   We designate this letter as confidential, proprietary, and reflective of trade secrets. This letter
   contains confidential commercial and financial information within the meaning of the Freedom of
   Information Act (FOIA),42 the relevant Federal criminal statute,43 the FOIA regulations,44 and other
   applicable laws, regulations, or policies. Specifically, this information is subject to exemption from


   39 See HRSA/OPA 340B FAQs, at https://www.hrsa.gov/opa/faqs/index.html (last visited April 21, 2020).
   HRSA, in its guidance, seems to hold out an exception to this rule where a covered entity notifies a
   manufacturer and secures the agreement of the manufacturer to the reclassification. Covered entities
   provide no such notice of contract pharmacy reclassifications, and Lilly would not, in any event, agree to
   them, as they are contrary to the statute for all the reasons discussed in this letter.
   40 HRSA/OPA 340B FAQs, at https://www.hrsa.gov/opa/faqs/index.html (last visited April 21, 2020).
   41 See, e.g., OIG Testimony Before the U.S. Senate Committee on Health, Education, Labor, and Pensions (May

   15, 2018); 80 Fed. Reg. 52,300, 52,308 (Aug. 28, 2015).
   42 5 U.S.C. § 552.
   43 18 U.S.C. § 1905.
   44 17 C.F.R. § 200.83.




                                 CONFIDENTIAL AND PROPRIETARY
                 NOT SUBJECT TO RELEASE OR DISCLOSURE UNDER FOIA OR OTHERWISE
Case 1:21-cv-00081-SEB-MJD
     3:21-cv-00634-FLW-LHG Document
                           Document 17-6
                                    34-2 Filed
                                         Filed 01/25/21
                                               03/02/21 Page
                                                        Page 18
                                                             47 of
                                                                of 18
                                                                   109PageID
                                                                       PageID:
                                                                             #: 662
                                                                                327
   Availability of 340B-Priced Cialis Erectile Dysfunction Presentations to Contract Pharmacies
   May 18, 2020
   Page 13 of 13

   mandatory disclosure under Exemption 4 of FOIA,45 and any other exemption applicable by law.
   Accordingly, we expect this letter and the documents contemplated by this letter will be kept in a
   non-public file and that HRSA will deny access to them by any unauthorized third person or entity.
   We also hereby request that your Office, department, and all constituent agencies provide notice to
   us of any request under FOIA for, or intended FOIA disclosure of, such information, records, or
   materials. This request is made pursuant to 5 U.S.C. §§ 552(b)(4), (6) & (7); 45 C.F.R. §§ 5.65(d),
   5.67 & 5.68; Executive Order 12600; and Attorney General Ashcroft FOIA Memorandum (Oct. 12,
   2001), available at http://www.justice.gov/archive/oip/foiapost/2001foiapost19.htm. Lilly also
   requests that reasonably prompt notice be provided to Lilly, at the contact information provided
   below, of any request by a third party for discovery of this letter, or of any proposal or apparent
   intention by a third party or your Office, department, or any constituent agency to enter this letter
   in the public record. We request that such notice be provided reasonably in advance of satisfying
   any such discovery request or, to the extent possible, that Lilly be enabled to seek confidential
   treatment of the letter or to seek relief in an appropriate court. These requests do not expire.

   Please feel free to contact me at derek.asay@lilly.com directly if you have any questions or need any
   additional information. Thank you for your attention to this very important matter.

   Sincerely,




   Derek L. Asay
   Senior Director, Government Strategy, Lilly USA


   cc: Josh O’Harra, Assistant General Counsel, Eli Lilly and Company




   45   5 U.S.C. § 552(b)(4).


                                     CONFIDENTIAL AND PROPRIETARY
                     NOT SUBJECT TO RELEASE OR DISCLOSURE UNDER FOIA OR OTHERWISE
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 48 of 109 PageID: 663




                    EXHIBIT D
Case
 Case3:21-cv-00634-FLW-LHG
      1:21-cv-00081-SEB-MJD Document
                             Document34-2
                                      17-4 Filed
                                            Filed03/02/21
                                                  01/25/21 Page
                                                            Page49
                                                                 1 of
                                                                   of 3109
                                                                        PageID
                                                                           PageID:
                                                                               #: 301
                                                                                   664




                           Exhibit C
Case
 Case3:21-cv-00634-FLW-LHG
      1:21-cv-00081-SEB-MJD Document
                             Document34-2
                                      17-4 Filed
                                            Filed03/02/21
                                                  01/25/21 Page
                                                            Page50
                                                                 2 of
                                                                   of 3109
                                                                        PageID
                                                                           PageID:
                                                                               #: 302
                                                                                   665


    From:           HRSA 340B Audit
    To:             Derek L Asay
    Cc:             Josh Tomas O"Harra
    Subject:        [EXTERNAL] Response to Derek L Asay - Eli Lilly USA - 00002 - Availability of Cialis-Tadalafil - 06-11-2020
    Date:           Thursday, June 11, 2020 1:34:09 PM
    Attachments:    image001.png


          EXTERNAL EMAIL: Use caution before replying, clicking links, and opening
    attachments.

    Mr. Derek L. Asay
    Senior Director, Government Strategy
    Lilly USA, LLC
    Lilly Corporate Center
    Indianapolis, Indiana 46285

    Dear Dr. Siegel:

    The Health Resources and Services Administration (HRSA) is responding to Lilly USA’s
    (Lilly) May 18, 2020, correspondence regarding contract pharmacies in the 340B Drug Pricing
    Program (340B Program). Many of the arguments advanced in Lilly’s letter are not
    persuasive, and we do not address the arguments here. Our primary point is the importance
    for manufacturers to observe the guidance so that the program can meet its statutory
    objectives. Contract pharmacies, which are only a mode for dispensing 340B drugs and not
    independent covered entities, serve a vital function in covered entities’ ability to serve
    underserved and vulnerable populations. Therefore, HRSA strongly encourages Lilly to
    reconsider its decision to discontinue contract pharmacy 340B discounts.

    Many health centers and other safety net organizations receiving HRSA grants do not have an
    in-house pharmacy and are able to participate in the 340B Program only through a contract
    pharmacy. Lilly’s position, especially if expanded to other drugs, would have the effect of
    denying underserved and vulnerable populations served by these covered entities access to
    340B discounted drugs. This result would undermine the entire 340B Program and the
                                                                  [1]
    Congressional intent behind enactment of the 340B statute.        Even for those covered
    entities with in-house pharmacies, Lilly’s refusal to honor contract pharmacy orders would
    have the effect of significantly limiting access to 340B discounted drugs for many underserved
    and vulnerable populations who may reside in geographically isolated areas and rely on a
    contract pharmacy as a critical point obtaining their prescriptions.

    While HRSA has published contract pharmacy advice in guidance, rather than through binding
    regulations, HRSA strongly encourages Lilly to reconsider its position. Lilly’s refusal to sell
    340B priced drugs to covered entities through contract pharmacy arrangements would have a
    significant negative impact on the nation’s safety net, especially at a time when the health care
    community is under great pressure to address the current COVID-19 pandemic. We note that
    the contract pharmacy guidance was issued only after notice and public comment, and that
    stakeholders had the opportunity to address any concerns about the scope of the guidance
    before its final adoption.

    Lilly indicated in its letter that it considers its letter to be “confidential and proprietary not
    subject to release or disclosure under FOIA or otherwise.” HRSA fails to see any confidential
Case
 Case3:21-cv-00634-FLW-LHG
      1:21-cv-00081-SEB-MJD Document
                             Document34-2
                                      17-4 Filed
                                            Filed03/02/21
                                                  01/25/21 Page
                                                            Page51
                                                                 3 of
                                                                   of 3109
                                                                        PageID
                                                                           PageID:
                                                                               #: 303
                                                                                   666


    or proprietary information in the letter. If Lilly believes that portions of its correspondence are
    confidential or proprietary, please respond with an explanation and reference to the specific
    portions of the letter that Lilly believes are confidential and proprietary.

    Sincerely,


    Krista M. Pedley, PharmD, MS
    RADM, USPHS
    Assistant Surgeon General
    Director, Office of Pharmacy Affairs
    Health Resources and Services Administration
    Email: 340baudit@hrsa.gov




    cc: Josh O’Harra, Assistant General Counsel, Eli Lilly and Company


    [1]
       The intent of the 340B Program is to permit covered entities to stretch scarce Federal resources as far as
                                                                                                 [1]
    possible, reaching more eligible patients and providing more comprehensive services. (See:       See: H.R. REP No.
    102-384(II), at 12 (1992) (Conf. Report).
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 52 of 109 PageID: 667




                    EXHIBIT E
Case
 Case3:21-cv-00634-FLW-LHG
      1:21-cv-00081-SEB-MJD Document
                             Document34-2
                                      17-8 Filed
                                            Filed03/02/21
                                                  01/25/21 Page
                                                            Page53
                                                                 1 of
                                                                   of 3109
                                                                        PageID
                                                                           PageID:
                                                                               #: 332
                                                                                   668




                          Exhibit G
Case
 Case3:21-cv-00634-FLW-LHG
      1:21-cv-00081-SEB-MJD Document
                             Document34-2
                                      17-8 Filed
                                            Filed03/02/21
                                                  01/25/21 Page
                                                            Page54
                                                                 2 of
                                                                   of 3109
                                                                        PageID
                                                                           PageID:
                                                                               #: 333
                                                                                   669


                 Limited Distribution Plan Notice for Eli Lilly and Company Products

   This notice provides information to 340B eligible covered entities seeking to purchase any
   product manufactured or distributed by Eli Lilly and Company or its subsidiaries and affiliates
   (labeler codes 00002, 00077, and 66713).Effective September 1, 2020, Lilly is limiting
   distribution of all 340B ceiling priced product directly to covered entities and their child sites
   only. Covered Entities will not be eligible to purchase Eli Lilly and Company products at the
   340B ceiling price for shipment to a contract pharmacy.

   Covered entities that do not have an in-house pharmacy may contact 340B@lilly.com regarding
   the exception process to designate a contract pharmacy location.

          Special Exception for Insulins: Contract Pharmacies that Pass on 340B Discounts

   Consistent with the spirit of Executive Order 13,937, “Access to Affordable Life-saving
   Medications” (July 24, 2020), Lilly will grant an exception to the limited distribution program
   described above for Lilly insulin products (NDCs attached) subject to a 340B covered entity and
   their contract pharmacys’ ability to ensure that the following conditions are met:

       • Any and all 340B eligible patients will be able to acquire their Lilly insulins through the
       contract pharmacy at the 340B price (typically $.03 per 3 mL pen or $.10 per 10 mL vial) at
       the point-of-sale;

       • Neither the covered entity nor the contract pharmacy marks-up or otherwise charges a
       dispensing fee for the Lilly insulin;

       • No insurer or payer is billed for the Lilly insulin dispensed; and,

       • The covered entity provides claim-level detail (CLD) demonstrating satisfaction of these
       terms and conditions.

   Lilly shares the goal of ensuring that 340B patients directly benefit from the significant 340B
   discounts on Lilly insulins.

   To take advantage of this exception for insulins contact 340B@lilly.com. Please be prepared to
   submit documentation demonstrating that the conditions set forth above will be satisfied.
   Lilly is committed to compliance with the 340B statute and to responsible distribution of its
   products. If you have any questions regarding this notice please contact Lilly at 340B@lilly.com.

                                                   ****
Case
 Case3:21-cv-00634-FLW-LHG
      1:21-cv-00081-SEB-MJD Document
                             Document34-2
                                      17-8 Filed
                                            Filed03/02/21
                                                  01/25/21 Page
                                                            Page55
                                                                 3 of
                                                                   of 3109
                                                                        PageID
                                                                           PageID:
                                                                               #: 334
                                                                                   670


                                 Special Exception for Insulins:
                Contract Pharmacies that Pass on 340B Discounts Applicable NDCs

          NDC              Brand Name                        Product Description
      00002-7510-01   HUMALOG               HUMALOG 100UCD 10.000000 MML
      00002-7510-17   HUMALOG               HUMALOG 100UCD 3 MILLILITER
      00002-7516-59   HUMALOG               HUMALOG CARTRIDGE 100UCD 15.000000 MML
      00002-7714-59   HUMALOG               HUMALOG JR KWIKPEN 100UCD 15 MILLILITER
      00002-8799-59   HUMALOG               HUMALOG KWIKPEN 100UCD 15 MILLILITER
      00002-7511-01   HUMALOG               HUMALOG MIX 75/25 100UCD 10 MILLILITER
      00002-7512-01   HUMALOG               HUMALOG MIX50/50 100UCD 10 MILLILITER
      00002-8798-59   HUMALOG               HUMALOG MIX50/50 KWIKPEN 100UCD 15 MILLILITER
      00002-8797-59   HUMALOG               HUMALOG MIX75/25 KWIKPEN 100UCD 15 MILLILITER
      00002-8824-27   HUMULIN R U500        HUMULIN 500 UCD 6.000000 MILLILITER
      00002-8501-01   HUMULIN R U500        HUMULIN R 500UCD 20 MILLILITER
      00002-7737-01   INSULIN LISPRO        INSULIN LISPRO 100 UCD 10.000000MILLILITER
      00002-7752-05   INSULIN LISPRO        INSULIN LISPRO KWIKPEN JR 100UCD 15 MILLILITER
      00002-8222-59   INSULIN LISPRO        INSULIN LISPRO KWIKPEN 100UCD 15.000000 MILLILITER
      00002-8233-05   INSULIN LISPRO        INSULIN LISPROMIX75/25 KWIKPEN 100UCD 15 MILLILITER
      66733-0773-01   INSULIN LISPRO        INSULIN LISPRO 100 UCD 10.000000 MILLILITER
      66733-0822-59   INSULIN LISPRO        INSULIN LISPRO 100 UCD 15.000000 MILLILITER
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 56 of 109 PageID: 671




                    EXHIBIT F
Case
  Case
     3:21-cv-00634-FLW-LHG
        1:21-cv-00027-LPS Document
                            Document
                                   13-1
                                      34-2
                                         Filed
                                             Filed
                                                02/12/21
                                                   03/02/21
                                                          Page
                                                            Page
                                                               1 of57
                                                                    126
                                                                      of PageID
                                                                         109 PageID:
                                                                                #: 193
                                                                                     672




                                  Exhibit A
Case
  Case
     3:21-cv-00634-FLW-LHG
        1:21-cv-00027-LPS Document
                            Document
                                   13-1
                                      34-2
                                         Filed
                                             Filed
                                                02/12/21
                                                   03/02/21
                                                          Page
                                                            Page
                                                               2 of58
                                                                    126
                                                                      of PageID
                                                                         109 PageID:
                                                                                #: 194
                                                                                     673




   Date: August 17, 2020
   Re: 340B Contract Pharmacy Pricing


   Dear Valued Partner,

          AstraZeneca to date has processed chargebacks associated with Contract Pharmacy
   arrangements consistent with the approach proposed in the Health Resources and Services
   Administration’s (“HRSA”) April 2010 guidance. Beginning on October 1, 2020, AstraZeneca plans
   to adjust this approach such that AstraZeneca only will process 340B pricing through a single
   Contract Pharmacy site for those Covered Entities that do not maintain their own on-site
   dispensing pharmacy.
          To implement this new approach, AstraZeneca will stop processing 340B chargebacks for
   all 340B Contract Pharmacy arrangements effective October 1, 2020. Any 340B Covered Entity
   that does not have an outpatient, on-site dispensing pharmacy should contact AstraZeneca to
   arrange for a Contract Pharmacy of its choice to be eligible to receive 340B pricing on behalf of
   the Covered Entity. To initiate this process, please contact Membership@AstraZeneca.com.
          340B Pricing for Contract Pharmacies will be honored on all invoices, consistent with
   AstraZeneca’s historic approach, through September 30, 2020. For additional information or
   questions, please contact your AstraZeneca Account Director.


   Sincerely,




   Odalys Caprisecca
   Executive Director, Strategic Pricing & Operations
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 59 of 109 PageID: 674




                    EXHIBIT G
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 60 of 109 PageID: 675




             DEPARTMENT OF HEALTH & HUMAN SERVICES                           Office of the Secretary

                                                                             The General Counsel
                                                                             Washington, D.C. 20201




                  ADVISORY OPINION 20-06 ON CONTRACT PHARMACIES
                             UNDER THE 340B PROGRAM
                                 DECEMBER 30, 2020

            The 340B Program, established by section 340B of the Public Health Service Act
   (“PHSA”), 42 U.S.C. § 256b, imposes limitations on the prices manufacturers may charge for
   medications sold to specified health care facilities, referred to as “covered entities.” Those
   facilities include public hospitals and community health centers, many of which provide safety-
   net services to the poor. The 340B Program requires drug manufacturers, as a condition of
   coverage of their products under Medicaid (see Social Security Act (“SSA”) § 1902(a)(54)) and
   Medicare Part B (see, e.g., SSA §§ 1842(o)(1), 1847A), to agree to sell their covered outpatient
   drugs to covered entities at no more than the statutorily-set “ceiling price.” See SSA
   § 1927(a)(1).

          Many covered entities enter into written agreements with pharmacies (“contract
   pharmacies”) to distribute their covered outpatient drugs to the entities’ patients. Under those
   agreements, the covered entity orders and pays for the 340B drugs, which are then shipped from
   the manufacturer to the contract pharmacy. Although the contact pharmacy has physical
   possession of the drug, it has been purchased by the covered entity.

           Recently, certain drug manufacturers participating in the 340B Program are declining to
   distribute covered outpatient drugs through contract pharmacies at the ceiling price.

           The Office of the General Counsel (“OGC”) has received numerous requests from both
   manufacturers and covered entities to address whether it is proper for a drug manufacturer
   participating in the 340B Program to refuse to provide covered outpatient drugs at the 340B
   ceiling price to a covered entity for drugs distributed at the entity’s contract pharmacies. For the
   reasons set forth below, we conclude that to the extent contract pharmacies are acting as agents
   of a covered entity, a drug manufacturer in the 340B Program is obligated to deliver its covered
   outpatient drugs to those contract pharmacies and to charge the covered entity no more than the
   340B ceiling price for those drugs.




                                                    1
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 61 of 109 PageID: 676




                                              I.      Analysis

   A.      The Plain Meaning of Section 340B Requires Manufacturers to Sell Covered Drugs
           to Covered Entities at or Below the Ceiling Price, Independent of Whether the
           Entity Opts to Use Contract Pharmacies to Dispense the Drugs

           “[O]ur inquiry begins with the statutory text, and ends there as well if the text is
   unambiguous.” BedRoc Ltd., LLC v. United States, 541 U.S. 176, 183 (2004). Section 340B of
   the PHSA, entitled “Limitation on prices of drugs purchased by covered entities,” states, in
   relevant part, that “[t]he Secretary shall enter into an agreement with each manufacturer of
   covered outpatient drugs under which the amount required to be paid . . . to the manufacturer for
   covered outpatient drugs . . . purchased by a covered entity . . . does not exceed [the ceiling
   price].” 42 U.S.C. § 256b(a)(1) (emphasis supplied). Furthermore, “[e]ach such agreement . . .
   shall require that the manufacturer offer each covered entity covered outpatient drugs for
   purchase at or below the applicable ceiling price if such drug is made available to any other
   purchaser at any price.” Id. As a result, the obligations placed on manufacturers by 340B are set
   out in a Pharmaceutical Pricing Agreement (“PPA”) between the Secretary and the respective
   manufacturer. See generally Astra USA, Inc. v. Santa Clara Cty., 563 U.S. 110 (2011)
   (describing role of PPAs in 340B Program). The exemplar PPA provides, in pertinent part, as
   follows:

           Pursuant to requirements under section 340B of the Act, the Manufacturer agrees
           to the following: (a) for single source and innovator multiple source drugs, to
           charge covered entities a price for each unit of the drug that does not exceed an
           amount equal to [the ceiling price].

   PPA § II(a). The exemplar PPA Addendum provides that a “[m]anufacturer shall offer each
   covered entity covered outpatient drugs for purchase at or below the applicable ceiling price, if
   such drug is made available to any other purchaser at any price.” PPA Addendum ¶ 2.

            Thus, the core requirement of the 340B statute, as also reflected in the PPA and
   Addendum, is that manufacturers must “offer” covered outpatient drugs at or below the ceiling
   price for “purchase by” covered entities. This fundamental requirement is not qualified,
   restricted, or dependent on how the covered entity chooses to distribute the covered outpatient
   drugs. All that is required is that the discounted drug be “purchased by” a covered entity. In this
   setting, neither the agency nor a private actor is authorized by section 340B to add requirements
   to the statute. See Radovich v. Nat’l Football League, 352 U.S. 445, 454 (1957) (“Congress
   itself has placed the private antitrust litigant in a most favorable position . . . . In the face of such
   a policy this Court should not add requirements to burden the private litigant beyond what is
   specifically set forth by Congress in those laws.”); Financial Planning Ass’n v. SEC, 482 F.3d
   481 (D.C. Cir. 2007); Baker v. Bell Textron, Inc., 2020 WL 5513431, at *4 (N.D. Tex. 2020)
   (“The Court will not add requirements to the law that Congress could have included but did
   not.”).

           It is against this backdrop that we examine the 340B phrase “purchased by.” It is
   difficult to envision a less ambiguous phrase and no amount of linguistic gymnastics can ordain
   otherwise. The Court recently cautioned against seeing ambiguity where none exists. For

                                                       2
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 62 of 109 PageID: 677




   example, a regulation must be “genuinely ambiguous” before resorting to deference. Kisor v.
   Wilkie, ___U.S.___, 139 S.Ct. 2400, 2415 (2019). Here, as we understand it, the medications at
   issue are sold by the manufacturer to the covered entity; the covered entity takes title and the
   covered entity pays the manufacturer either directly or through the manufacturer’s distributor. In
   either event, the arrangement between the manufacturer and covered entity is a straightforward
   “sale” which “consists of the passing of title from the seller [drug manufacturer] to the buyer
   [covered entity] for a price.” Uniform Commercial Code (U.C.C.) § 2-106. 1 A “buyer” is, by
   definition, a “purchaser.” BLACK’S LAW DICTIONARY (11th ed. 2019) (defining “buyer” as
   “[s]omeone who makes a purchase”). The situs of delivery, be it the lunar surface, low-earth
   orbit, or a neighborhood pharmacy, is irrelevant. See U.C.C. § 2-401(2) (“Unless otherwise
   explicitly agreed title passes to the buyer at the time and place at which the seller completes his
   performance with reference to the physical delivery of the goods . . . ”).

           Given the lack of ambiguity in the plain text of the statute, the above analysis is
   dispositive. Bostock v. Clayton Cty., ___U.S.___, 140 S. Ct. 1731, 1739 (2020) (“[W]hen the
   meaning of the statute’s terms is plain, our job is at an end.”). This straightforward textual
   interpretation, aside from dutifully reflecting the plain meaning of the statute, has the added
   benefit of comporting with the statute’s purpose and history.

   B.       The Purpose and History of the 340B Program Reflect the Provision’s Plain
            Meaning

            1.       Contract Pharmacies Have Been an Integral Part of the 340B Program Since
                     Its Outset

           The 340B Program was created to allow covered entities “to stretch scarce Federal
   resources as far as possible, reaching more eligible patients and providing more comprehensive
   services.” H.R. Rept. No. 102–384(II), at 12 (1992). As the Health Resources and Services
   Administration (“HRSA”)—the agency primarily responsible for administering the 340B
   Program—has explained in prior guidance, a substantial number of covered entities are
   practically constrained to rely on contract pharmacies to access the 340B Program; if
   manufacturers can simply shut off this means of access, the Program’s effectiveness will be
   greatly diminished. See Notice Regarding Section 602 of the Veterans Health Care Act of 1992;
   Contract Pharmacy Services, 61 Fed. Reg. 43,549, 43,550 (Aug. 23, 1996); see also Removal of
   Safe Harbor Protection for Rebates Involving Prescription Pharmaceuticals and Creation of
   New Safe Harbor Protection for Certain Point-of-Sale Reductions in Price on Prescription
   Pharmaceuticals and Certain Pharmacy Benefit Manager Service Fees, 84 Fed. Reg. 2340
   (proposed Feb. 6, 2019) (OIG proposed rule discussing distribution of pharmaceuticals). 2


   1
            The U.C.C. can be used for statutory construction, even if it does not directly apply. See Comm’r of
   Internal Revenue v. Brown, 380 U.S. 563, 571 (1965) (interpreting provision of the Internal Revenue Code by
   pointing to U.C.C. as support for the “ordinary sense” of the word “sale”).
   2
            The argument that the statute also evinces a purpose to prevent drug diversion or duplicate discounting, and
   therefore prohibits contract-pharmacy arrangements, is not persuasive. That is like arguing that the main purpose of
   federal healthcare programs are their antifraud provisions. In the absence of the core 340B discount mechanism,
   there would be no need for the duplicate-discount or diversion provisions.

                                                            3
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 63 of 109 PageID: 678




           This is particularly pertinent given that at the outset of the 340B Program only
   approximately 500 out of 11,500 covered entities (less than 5 percent) used in-house pharmacies.
   See 61 Fed. Reg. at 43,550. This is not surprising: the Program is aimed at benefiting providers
   that are small, remote, resource-limited, receiving federal assistance, or serving disadvantaged
   populations. See, e.g., 42 U.S.C. § 256b(a)(4) (defining covered entities); Astra USA, 563 U.S.
   at 113. These are the poster children of providers that one would expect to lack an in-house
   pharmacy. To champion a policy, ungrounded in the language of the statute, that would
   foreclose 340B discounts to 95 percent of covered entities and foreclose discounts to the neediest
   of this cohort is inconsistent with purpose of the Program and common sense. Had Congress
   intended to reach such a bizarre result, it would have used language affirmatively precluding the
   use of contract pharmacies as arms in the distribution channel, but it did not. Doe v. Hesketh,
   828 F.3d 159, 167 (3d Cir. 2016) (the result is “so bizarre that Congress could not have intended
   it”).

           2.       The Department’s Longstanding Interpretation of Section 340B Reflects the
                    Plain Language of the Section by Recognizing the Use of Contract
                    Pharmacies

            The Department’s longstanding interpretation of the statute, as expressed through
   guidance, is that manufacturers are required to offer ceiling prices even where contract
   pharmacies are used. In 1996, HRSA issued the aforementioned guidance and stated, “[i]t has
   been the Department’s position that if a covered entity using contract pharmacy services requests
   to purchase a covered drug from a participating manufacturer, the statute directs the
   manufacturer to sell the drug at the discounted price.” 61 Fed. Reg. at 43,549. HRSA’s
   assertion cannot be attacked as impermissible legislative rulemaking, 3 because the guidance only
   sought to “explain the statutory language by clarifying the meaning given by the Department to
   particular words or phrases”—it “create[d] no new law and create[d] no new rights or duties” not
   otherwise present in the statute. See id. at 43,550. HRSA reaffirmed its interpretation of the
   statute in guidance issued in 2010. See HRSA, Notice Regarding 340B Drug Pricing Program–
   Contract Pharmacy Services, 75 Fed. Reg. 10,272 (Mar. 5, 2010).

           The Department’s consistent position over the past 24-plus years would factor into a
   court’s interpretation of the statute. Courts defer to agency expertise in the interpretation of
   statutes, especially where they govern complex administrative regimes. See, e.g., United States
   v. Mead Corp., 533 U.S. 218, 227–28 (2001). Conversely, a court would be skeptical of an
   abrupt about-face. See, e.g., Wyeth v. Levine, 555 U.S. 555, 577–81 (2009). Courts may also
   look to agency implementation and the actions of regulated parties to determine the meaning of a
   statute. See, e.g., S.D. Warren Co. v. Me. Bd. of Env’t Prot., 547 U.S. 370, 377–78 (2006) (even
   though relevant agencies had not “formally settled the definition, or even set out agency
   reasoning,” the “administrative usage of [the disputed term] in this way confirm[ed the Court’s]
   3
             See, generally, Pharm. Rsch. and Mfrs. of Am. v. U.S. Dep’t of Health and Human Servs., 43 F. Supp. 3d
   28, 41 (D.D.C. 2014) (“Within section 340B, Congress specifically authorized rulemaking in three places: (1) the
   establishment of an administrative dispute resolution process, (2) the ‘regulatory issuance’ of precisely defined
   standards of methodology for calculation of ceiling prices, and (3) the imposition of monetary civil sanctions.”);
   Pharm. Rsch. and Mfrs. of Am. v. U.S. Dep’t of Health and Human Servs., 138 F. Supp. 3d 31, 39 (D.D.C. 2015)
   (even if “HHS lacks the authority to promulgate the rule as a binding statement of law, HHS is not forbidden
   altogether from proffering its interpretation of the statute”).

                                                            4
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 64 of 109 PageID: 679




   understanding”); Bd. of the Trs. of Leland Stanford Jr. Univ. v. Roche Molecular Sys., 563 U.S.
   776, 792–93 (2011) (“[I]t is worth noting that our construction of the [statute in question] is
   reflected in the common practice among parties operating under the Act.”). Here, contract-
   pharmacy arrangements have been utilized, and honored by manufacturers, since 1996 and
   earlier. 4

   C.       Manufacturers’ Rationale for Precluding the Use of Contract Pharmacies Is Not
            Supported by the Language of the Statute and Leads to Absurd Results

           The primary rationale offered for cutting off contract pharmacies—that such
   arrangements lead to a heightened risk of diversion and duplicate discounts—makes clear that
   manufacturers are attempting to circumvent section 340B’s procedures for resolving disputes
   between manufacturers and covered entities. See, e.g., K Mart Corp. v. Cartier, Inc., 486 U.S.
   281, 291 (1984) (“In ascertaining the plain meaning of the statute, the court must look to the
   particular statutory language at issue, as well as the language and design of the statute as a
   whole.”) (emphasis supplied). Not surprisingly, the manufacturers have been unable to point to
   any language in the statute that would support this hobbling interpretation. If a manufacturer is
   concerned that a covered entity has engaged in duplicate discounting or diversion, see 42 U.S.C.
   § 256b(a)(5)(A), (B), it must (1) conduct an audit, and (2) submit the claim to the administrative
   dispute resolution (“ADR”) process, see §256b(d)(3)(A). The PPA even provides that a covered
   entity’s failure to comply with the audit requirement does not “relieve the Manufacturer from its
   obligation to conform to the pricing requirements as provided in section 340B(a) of the Act and
   the Agreement.” PPA § IV(d). Moreover, the Department specifically rejected this reasoning
   when issuing regulations regarding the calculation of the 340B ceiling price. In responding to a
   comment regarding perceived 340B violations, HRSA stated “[m]anufacturers cannot condition
   sale of a 340B drug at the 340B ceiling price because they have concerns or specific evidence of
   possible non-compliance by a covered entity.” 340B Drug Pricing Program Ceiling Price and
   Manufacturer Civil Monetary Penalties Regulation, 82 Fed. Reg. 1210, 1223 (Jan. 5, 2017). In
   addition, “[m]anufacturers that suspect diversion are encouraged to work in good faith with the
   covered entity, conduct an audit per the current audit guidelines, or contact HHS directly.” Id.
   Certain manufacturers’ newfound and unilateral refusal to sell drugs through contract pharmacies
   is at odds with the structure and intended operation of the statute. 5


   4
           The fact that Congress has not amended the 340B statute to expressly exclude contract-pharmacy
   arrangements from coverage can be read as supporting the agency’s longstanding construction. See Valerie C.
   Brannon, Cong. Rsch. Serv., R45153, Statutory Interpretation: Theories, Tools, and Trends 63 (2018) (discussing
   “presumption of legislative acquiescence”).
   5
             For 24-plus years, manufacturers have offered the ceiling price to covered entities using contract-pharmacy
   distribution. To the extent manufacturers now have sincere concerns about diversion or duplicate discounting, the
   340B statute speaks directly to how they should proceed. See also 340B Drug Pricing Program; Administrative
   Dispute Resolution Regulation, 85 Fed. Reg. 80,632, 80,633 (Dec. 14, 2020) (“The purpose of the ADR process is to
   resolve . . . claims by manufacturers, after a manufacturer has conducted an audit as authorized by section
   340B(a)(5)(C) of the PHSA, that a covered entity has violated the prohibition on diversion or duplicate discounts.”).
   Manufacturers who shut off contract-pharmacy access may have also skipped over any effort to resolve disputes
   with covered entities in “good faith.” PPA § IV(a)(1) (“If the Manufacturer believes that a covered entity has
   violated the prohibition against resale or transfer of covered outpatient drugs, section 340B(a)(5)(B), or the
   prohibition against duplicate discounts or rebates, section 340B(a)(5)(A) . . . [t]he Manufacturer shall attempt in
   good faith to resolve the matter with the covered entity.”); 85 Fed. Reg. at 80,633 (“Historically, HHS has

                                                            5
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 65 of 109 PageID: 680




           Relatedly, it has also been argued that the use of contract pharmacies is inconsistent with
   the 340B statute’s prohibition on diversion of discount drugs. We start with the basic
   proposition that subsection (a)(5)(B) was intended to prohibit the diversion of 340B drugs. See
   42 U.S.C. § 256b(a)(5)(B) (“With respect to any covered outpatient drug that is subject to an
   agreement under this subsection, a covered entity shall not resell or otherwise transfer the drug to
   a person who is not a patient of the entity.”). According to one court, the 340B Program places a
   “ban on ‘diversion,’ i.e., a requirement that covered entities refrain from reselling or otherwise
   transferring covered drugs to non–340B entities[.]” Cty. of Santa Clara v. Astra USA, Inc., 257
   F.R.D. 207, 211–12 (N.D. Cal. 2009), vacated on other grounds, Astra USA, 563 U.S. 110; see
   also 85 Fed. Reg. at 80,636 (subsection (a)(5)(B) prohibits diversion).

           Diversion means that, on net, covered outpatient drugs end up in the hands of persons
   who are not patients of the covered entity. The movement of drugs purchased by the covered
   entity and ultimately dispensed to the patient by a contract pharmacy can involve complex
   inventory models. Whether diversion occurs, however, should be independent of the inventory-
   accounting model contemplated by the agreement between the contract pharmacy and the
   covered entity. See Toyota Motor Sales, U.S.A., Inc. v. United States, 35 Ct. Int’l Trade 1205
   (2011) (noting that inventory-accounting methods are authorized to determine tariffs and
   drawbacks); Sears, Roebuck & Co. v. King County, 487 P.2d 221, 223, 5 Wash. App. 273, 276
   (1971) (for tax purposes “identification by any reasonable and reliable [inventory-accounting]
   method [is proper], rather than by a strict tracing method.”).

           The notion that the legitimate transfer of drugs to contract pharmacies so that they can be
   dispensed to patients of the covered entity constitutes diversion not only ignores the realities of
   accounting, but also that the covered entity and contract pharmacy are not distinct, but function
   as principal-agent. As explained, the covered entity remains the purchaser whether it chooses to
   have discount drugs distributed through an in-house pharmacy or a contract pharmacy. See also
   61 Fed. Reg. at 43,550 (“The mechanism does not in any way extend this pricing to entities
   which do not meet program eligibility.”); id. (agreeing that “[a]s a general rule, a person or entity
   privileged to perform an act may appoint an agent to perform the act unless contrary to public
   policy or an agreement requiring personal performance”) (citing Restatement (Second) of
   Agency § 17 (Am. L. Inst. 1995)); id. (“The contract pharmacy would act as an agent of the
   covered entity, in that it would not resell a prescription drug but rather distribute the drug on
   behalf of the covered entity. This situation is akin to a covered entity having its own
   pharmacy.”); id. at 43,552 (under “bill to/ship to” arrangement contemplated in guidance, “[t]he
   contract pharmacy does not purchase the drug. Title to the drugs passes to the covered entity”
   and “the manufacturer is still selling to the covered entities”); cf. Abramski v. United States, 573
   U.S. 169, 186 (2014) (“[t]he individual who sends a straw [purchaser] to a gun store to buy a
   firearm is transacting with the dealer, in every way but the most formal” such that “straw
   arrangements are not a part of the secondary market, separate and apart from the dealer’s sale”)
   (emphasis in original). 6


   encouraged manufacturers and covered entities to work with each other to attempt to resolve disputes in good
   faith.”).
   6
           Similar reasoning still applies under the so-called “replenishment” model, where the contract pharmacy
   dispenses medications from a general inventory to the covered entity’s patient and “replenishes” its general

                                                           6
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 66 of 109 PageID: 681




           In addition, the argument that use of contract pharmacies constitutes an illicit “transfer”
   leads to absurd results. For instance, if a covered entity uses a courier service to send discount
   drugs to its patient, this, too, would be appear to be an illegal “transfer” to the shipper. Any
   arrangement that did not involve a physical hand-off from the employee of a covered entity to
   the patient him or herself could be an unauthorized “transfer” under the 340B statute. To avoid
   such absurdities, and under the canon of noscitur a sociis, 7 the phrase “otherwise transfer” must
   be interpreted in conjunction with the word “resell” and the title of that specific provision
   (“Prohibiting resale of drugs”) (emphasis supplied). 8

           This conclusion is reinforced by an understanding of the practical realities of drug
   distribution. Such distribution often functions through intermediaries. For example, covered
   entities often purchase 340B discounted drugs from wholesalers, not directly from
   manufacturers. And yet, the obligations of § 256b(a) are placed on manufacturers. If it were
   correct that distribution to any entity other than a covered entity freed the manufacturer from the
   obligation to charge no more than the ceiling price, then there would be no firm basis for the
   wholesalers to charge-back discounts to the manufacturer. Large portions of the current 340B
   Program would seem to turn on solely manufacturers’ voluntary choice to offer the ceiling price,


   inventory with discount medications purchased by the covered entity. The inventory commingling (drugs purchased
   by covered entity(ies) under the auspices of 340B, commingled with what the contract pharmacy might otherwise
   have) does not change the analysis. Cf. Martin Marietta Corp. v. N.J. Nat’l Bank, 612 F.2d 745, 749 (3d Cir. 1979)
   (“identification” of goods for purposes of U.C.C. § 2-501 not broken even if “seller removes some of the fungibles
   and later replaces them . . . because such conduct is quite natural with fungibles and cannot be taken as an intent to
   negate the buyer’s interest in the goods”); Apex Oil Co. v. Belcher Co. of N.Y., Inc., 855 F.2d 997, 1,003–05 (2d Cir.
   1988) (“[W]here fungible goods are concerned, identification is not always an irrevocable act and does not foreclose
   the possibility of substitution.”); Matter of Bevill, Bresler & Schulman Asset Mgmt. Corp., 67 B.R. 557, 588 (D.N.J.
   1986) (under U.C.C. § 9-207, “a secured party is allowed to commingle fungible collateral, including certain types
   of securities, and may sell the collateral and replace it with instruments which are equivalent in kind and value
   without breaching his duty to exercise reasonable care in the custody and preservation of the pledged collateral”).
   Nor does the ordering of events. If the contract pharmacy’s dispensing of the drugs is event “A” and the contract
   pharmacy’s receipt of the drugs is event “B,” the ordering of events does not matter if repeated over time. Whether
   the series looks like ...BABABA... or ...ABABAB... is simply a function of the reference timeframe. In sum, where
   the contract pharmacy is replenished by the covered entity and dispenses to the covered entity’s patients on a rolling
   basis, it is still true that the covered entity’s patients are receiving the covered entity’s drugs—they are not re-sold or
   “otherwise transfer[red]” to the contract pharmacy.

            It also bears mention that the replenishment inventory model is currently an integral part of many patient
   assistance programs operated by drug manufacturers. See, e.g., Publication of OIG Special Advisory Bulletin on
   Patient Assistance Programs for Medicare Part D Enrollees, 70 Fed. Reg. 70,623, 70,624 (Nov. 22, 2005); Merck
   & Co., Inc. For Health Care Professionals, MERCK HELPS, https://www.merckhelps.com/HCPs.aspx (last visited
   Dec. 21, 2020); Pfizer, Inc., The Pfizer Institutional Patient Assistance Program (IPAP) At-a-Glance (April 2019),
   https://www.pfizerrxpathways.com/sites/default/files/attachment/PP-PAT-USA1032%20RxPathways_IPAP_
   Factsheet%202019.pdf (last visited Dec. 21, 2020).
   7
            “[W]e rely on the principle of noscitur a sociis—a word is known by the company it keeps—to avoid
   ascribing to one word a meaning so broad that it is inconsistent with its accompanying words, thus giving
   unintended breadth to the Acts of Congress.” Yates v. United States, 574 U.S. 528, 543 (2015) (plurality op.)
   (quotes omitted).
   8
            An exact delineation of the scope of the phrase “otherwise transfer” is beyond the scope of the Advisory
   Opinion. The point here is simply that the phrase must have some limiting principle to avoid sweeping in innocuous
   conduct that is inevitable in the functioning of the 340B Program.

                                                               7
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 67 of 109 PageID: 682




   not a statutory mandate. Thus, manufacturers may not refuse to offer the ceiling price to covered
   entities, even where the latter use distribution systems involving contract pharmacies.

                                       II.      Conclusion and Limitations

           For these reasons, the Office of the General Counsel concludes that covered entities
   under the 340B Program are entitled to purchase covered outpatient drugs at no more than the
   340B ceiling price—and manufacturers are required to offer covered outpatient drugs at no more
   than the 340B ceiling price—even if those covered entities use contract pharmacies to aid in
   distributing those drugs to their patients. 9

          This Advisory Opinion may be supplemented or modified by the Office of the General
   Counsel. It is intended to minimize the need for individual advisory opinions. This Advisory
   Opinion sets forth the current views of the Office of the General Counsel. 10 It is not a final
   agency action or a final order, and it does not have the force or effect of law.




                                                         Robert P. Charrow
                                                         General Counsel
                                                         December 30, 2020




   9
            This Advisory Opinion is limited to interpretation of the 340B statutory requirements in general and does
   not opine on the legality of any specific contract-pharmacy model, under either the 340B statute or other laws that
   may apply (such as the anti-kickback statute, 42 U.S.C. § 1320a-7b).
   10
             See Air Brake Sys., Inc. v. Mineta, 357 F.3d 632, 647–48 (6th Cir. 2004) (holding that the Chief Counsel of
   the National Highway Traffic Safety Administration had delegated authority to issue advisory opinions to regulated
   entities in fulfillment of a congressional directive to promote regulatory compliance); 5 U.S.C. § 301 (“The head of
   an executive department . . . may prescribe regulations for the government of his department, the conduct of its
   employees, [and] the distribution and performance of its business[.]”); Statement of Organization, Functions, and
   Delegations of Authority, 85 Fed. Reg. 54,581, 54,583 (Sept. 2, 2020).

                                                             8
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 68 of 109 PageID: 683




                    EXHIBIT H
Case
Case 3:21-cv-00634-FLW-LHG
     1:21-cv-00081-SEB-MJD Document 34-2
                                    17-12 Filed
                                           Filed03/02/21
                                                 01/25/21 Page
                                                           Page691 of 109
                                                                      3 PageID
                                                                          PageID:
                                                                               #: 347
                                                                                  684




                          Exhibit K
            Case
             Case
 :,tJ-1" sERV1c~' to 3:21-cv-00634-FLW-LHG
                     1:21-cv-00081-SEB-MJD      Document 34-2
                                                         17-12 Filed
                                                                Filed03/02/21
                                                                      01/25/21 Page
                                                                                Page702 of 109
                                                                                           3 PageID
                                                                                               PageID:
                                                                                                    #: 348
                                                                                                       685
(' -"f!!..           DEPARTMENTOFHEALTH&HUMANSERVICES                                         Office of the Secretary



'~~~
                                                                                              The General Counsel
                                                                                              Washington, D.C. 20201
  lfy<Iaa~


                                                     September 21, 2020


                 AnatHakim
                 Senior Vice President and General Counsel
                 Eli Lilly and Company
                 Lilly Corporate Center
                 Indianapolis, Indiana 46285

                 Dear Ms. Hakim:

                      I am responding to your September 8, 2020 letter to the Deputy Secretary and me. In that
             letter, you requested a pre-enforcement advisory opinion ("AO") as to whether Lilly's new unilat-
             eral policy involving the 340B program would subject Lilly to sanctions. Under that policy, Lilly
             will cease extending 340B pricing to pharmacies under contract with covered entities, unless the
             covered entity lacks an in-house pharmacy. 1 In such a case, Lilly will extend 340B pricing to only
             one designated contract pharmacy. As we understand it, Lilly has already implemented that policy
             for Cialis and has since extended the same policy for its other covered outpatient drugs.
                     As we have indicated in earlier correspondence, although the Health Resources and Ser-
             vices Administration ("HRSA") has significant initial concerns with Lilly's new policy, it contin-
             ues to review that policy and has yet to make a final determination as to any potential action.
             Correspondingly, Lilly cannot and should not view the absence of any questions from the govern-
             ment as somehow endorsing Lilly's policy especially when this Department is leading the govern-
             ment's response to the COVID-19 pandemic.
                     In the interim, we have four concerns with your letters that do not relate to the legal pro-
             priety of your unilateral price increases.
                      First, Lilly sought to unilaterally impose an artificial deadline on HRSA's decision-making
             when it asserted in its May 18, 2020, letter to HRSA that unless it heard from HRSA to the contrary
             by June 30, 2020, it would assume that HRSA had no objections to its price restructuring for Cialis
             and would implement the same on July 1. Lilly imposed a similar set of deadlines for the rest of
             its drugs, indicating in its August 19, 2020 letter to HRSA that unless Lilly heard to the contrary
             by August 31, 2020, it would begin charging higher prices to pharmacies under contract with cov-
             ered entities serving the disadvantaged on September 1. Lilly cannot and should not seek to impose
             such deadlines on the government's deliberations-especially when HRSA is playing a pivotal
             role in responding to an unprecedented pandemic. Nor is Lilly entitled to know the substance of
             those ongoing deliberations.



             1
                     In addition to the September 8 letter from you, Lilly has submitted four other letters with
             respect to its proposal to scrap 340B pricing to contract pharmacies-dated August 27, 2020,
             August 19, 2020, July 17, 2020, and May 18, 2020.
Case
Case 3:21-cv-00634-FLW-LHG
     1:21-cv-00081-SEB-MJD Document 34-2
                                    17-12 Filed
                                           Filed03/02/21
                                                 01/25/21 Page
                                                           Page713 of 109
                                                                      3 PageID
                                                                          PageID:
                                                                               #: 349
                                                                                  686
   AnatHakim
   Eli Lilly and Company
   Page2

          Second, Lilly's decision to interpret HRSA's responses as tantamount to definitive agency
   agreement with Lilly's position is incorrect. As noted above, HRSA is still eva]uating how to
   proceed.
           Third, Lilly's designation of its letters of September 8 and May 18 as exempt from disclo-
   sure under FOIA Exemptions 4, 6, and 7 and containing trade secrets under 18 U.S.C. § 1905 is
   fundamentally in error. Exemption 4 covers trade secrets and commercial confidential infor-
   mation. Lilly's lega1 position is neither. Moreover, we could find nothing in any of your letters
   that qualifies as either a trade secret or commercial confidential information. Exemption 6 relates
   to "personnel and medical files and similar files the disclosure of which would constitute a clearly
   unwarranted invasion of personal privacy." We could find nothing in any of the Lilly letters that
   would qualify for this exemption. Exemption 7 relates to law-enforcement records. It is unclear
   why Lilly believes that Exemption 7 applies.
          Fourth, we believe that the timing of your pricing changes is, at the very least, insensitive
  to the recent state of the economy. Although the economy is rebounding at a record rate, the
  unemployment and under-employment rates are still temporarily higher than at the beginning of
  the year due to COVID-19. Many Americans and many small businesses have had difficulty mak-
  ing ends meet. Lilly, on the other hand, seems to be enjoying an outstanding year. The price of
  Lilly's stock has increased by more than 11 percent since January 1, 2020, reflecting, among other
  things, the fact that your company's comprehensive income jumped from $1.414 billion during
  the second quarter of2019 to $1.615 billion for the second quarter of 2020, an increase of more
  than 14 percent.
          In contrast, during this same period, most health care providers, many of which are covered
  entities under section 340B, were struggling financially and requiring federal assistance from the
  Provider Relief Fund established by the CARES Act. Many continue to struggle and depend on
  emergency taxpayer assistance. It is against this backdrop that you are effectively increasing the
  prices of 10 mg and 20 mg Cialis by more than 500,000 percent and have done the same for other
  drugs in your portfolio.
           In your letter, you noted that at least one covered entity has been the subject of a qui tam
  False Claims Act suit arising, in part, out of the 340B program. See Letter to the Deputy Secretary
  from Ms. Hakim (Lilly) at 2 n.6 (July 17, 2020); Letter to Rear Admiral Pedley from Mr. Asay
  (Lilly) at 11 n.36 (May 18, 2020). Please bear in mind that a similar suit against Lilly is a potential
  consequence in the event that Lilly knowingly violates a material condition of the program that
  results in over-charges to grantees and contractors.
                                                 Sincerely yours,




                                                    neral Counsel
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 72 of 109 PageID: 687




                     EXHIBIT I
Case
Case 3:21-cv-00634-FLW-LHG
     1:21-cv-00081-SEB-MJD Document 34-2
                                    17-13 Filed
                                           Filed03/02/21
                                                 01/25/21 Page
                                                           Page731 of 109
                                                                      3 PageID
                                                                          PageID:
                                                                               #: 350
                                                                                  688




                           Exhibit L
Case
Case 3:21-cv-00634-FLW-LHG
     1:21-cv-00081-SEB-MJD Document 34-2
                                    17-13 Filed
                                           Filed03/02/21
                                                 01/25/21 Page
                                                           Page742 of 109
                                                                      3 PageID
                                                                          PageID:
                                                                               #: 351
                                                                                  689

                                                                                             Health Resources and Services
            DEPARTMENT OF HEALTH & HUMAN SERVICES                                            Administration

                                                                                             Rockville, MD 20857
                                                                                             Office of Pharmacy Affairs




   December 9, 2020


   Ms. Maureen Testoni
   President and Chief Executive Officer
   340B Health
   1101 15th Street, NW, Suite 910
   Washington, DC 20005

   Dear Ms. Testoni:

   Secretary Azar asked me to thank you for your letter regarding recent actions by several drug
   manufacturers impacting covered entities that participate in the 340B Drug Pricing Program
   (340B Program).

   Your letter raises concerns about specific actions that limit access to 340B drugs. For example,
   Eli Lilly USA (Lilly) is no longer providing 340B discounts on several of its drug products to
   covered entities through contract pharmacy arrangements. Several other manufacturers have also
   announced plans not to sell 340B drugs to contract pharmacies, while others are limiting sales by
   requiring specific data requirements or selling drug products only after a covered entity has
   demonstrated 340B compliance.

   The Health Resources and Services Administration (HRSA) is continuing to review the various
   proposals and whether these actions by manufacturers violate the 340B statute and whether
   sanctions may apply. Under section 340B(a)(1) of the Public Health Service Act (PHSA), a
   manufacturer participating in the 340B Program must offer its covered outpatient drugs for
   purchase at or below the 340B ceiling price. Those sanctions could include, but are not limited
   to, civil monetary penalties pursuant to section 340B (d)(1)(B)(vi) of the PHSA. In a letter to
   Lilly posted on the 340B website, the U.S. Department of Health and Human Services reiterates
   its concern with actions such as those Lilly is taking. 1

   The 340B statute does not specify the mode by which 340B drugs may be dispensed. HRSA
   believes contract pharmacies serve a vital function in covered entities’ ability to serve
   underserved and vulnerable populations, particularly as many covered entities do not operate in-
   house pharmacies.

   1
       See: https://www.hrsa.gov/sites/default/files/hrsa/opa/pdf/hhs-eli-lilly-letter.pdf
Case
Case 3:21-cv-00634-FLW-LHG
     1:21-cv-00081-SEB-MJD Document 34-2
                                    17-13 Filed
                                           Filed03/02/21
                                                 01/25/21 Page
                                                           Page753 of 109
                                                                      3 PageID
                                                                          PageID:
                                                                               #: 352
                                                                                  690



                                                                               Ms. Maureen Testoni
                                                                                           Page 2


   HRSA believes that manufacturers that refuse to honor contract pharmacy orders could limit
   access to 340B-discounted drugs for many underserved and vulnerable populations who may be
   located in geographically isolated areas and rely on contract pharmacies as a critical point of
   access for obtaining their prescriptions. To this end, HRSA continues to strongly encourage all
   manufacturers to sell 340B priced drugs to covered entities directly and through contract
   pharmacy arrangements.

   Some covered entities have reached out to HRSA expressing concern that they are unable to
   receive the 340B ceiling price on certain drug products due to these recent actions. HRSA is
   working closely with each impacted covered entity and is actively investigating the matter in
   order to make a final determination as to any potential action.

                                                Sincerely,



                                                Krista M. Pedley, PharmD, MS
                                                RADM, USPHS
                                                Assistant Surgeon General
                                                Director, Office of Pharmacy Affairs
                                                Health Resources and Services Administration
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 76 of 109 PageID: 691




                          EXHIBIT J
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 77 of 109 PageID: 692
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 78 of 109 PageID: 693




                         EXHIBIT K




                                        2
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 79 of 109 PageID: 694



   To Whom It May Concern:




              I am writing to inform you that Sanofi is implementing a new 3408 program integrity initiative to address
    duplicate discounts. Sanofi supports the 3408 Program's core objective of increasing access to outpatient
    drugs among uninsured and vulnerable patients and is committed to maintaining and strengthening its
    mission. However, we are concerned about the rate of duplicate discounting on Medicaid prescriptions
    filled with 3408-purchased drugs. Similarly, manufacturers pay ineligible rebates on Medicare Part D and
    commercial utilization due to the lack of transparency in the 3408 program.

             To resolve these issues, Sanofi will require 3408 covered entities to submit claims data for 3408
    prescriptions of Sanofi products filled through its contract pharmacies. Sanofi will use this data to match
    against rebate claims it receives to ensure it isn't paying ineligible discounts. This initiative is enabled
    through 3408 E_S ™, a Second Sight Solutions technology. Sanofi is requiring 3408 covered entities to
    register at www..340BES.P... co.m by October 1, 2020.

            Sanofi has maintained a strong commitment to the 3408 program since its inception. We also
    recognize that for the 3408 program to continue in its mission, serious program integrity and transparency
    challenges must be addressed. That is why we are adopting the 3408 ESP™ platform and we look
    forward to working with 3408 covered entities to further strengthen the 3408 program.

             Best regards,




             Gerald Gleeson
             VP & Head, Sanofi US Market Access Shared Services




                                        NEXT STEPS AND FREQUENTLY ASKED QUESTIONS

    To get started with Second Sight Solutions' 3408 ESP™ platform, follow these three simple steps:

        1.     Go to www..340.B.ESP...c.om to register your account. Upon initial registration you will be prompted with an
               onboarding tutorial that will walk you through the account set up process step by step. This process takes
               -15 minutes.
        2.     Once your account is activated, you will be able to securely upload data to 3408 ESP™. You will receive
               periodic notifications of pending data submissions and new contract pharmacy set up activities.
        3.     Login to 3408 ESP and submit your 3408 contract pharmacy claims data on a bi-weekly basis. Once
               your account is set up, the claims upload process takes - 5 minutes.

    In addition to the frequently asked questions below, you can visit \iiN\f.V\!.•.3.4.0.BESP•.c.om/EAQ.s. to learn more about
    3408 ESP™. For further help with the registration, account setup, and data submission process please call Second
    Sight Solutions at 888-398-5520. To learn more about how Sanofi is working to improve program integrity through
    3408 ESP™, please contact Sanofi directly at Sano.fi3.4D.B.Op_em.tions@s.anoii..c_om.

    Q: How will Sanofi use the 3408 claims data that we provide through 3408 ESP™?

    A: Data uploaded by 3408 covered entities will be used to identify and resolve duplicate Medicaid and commercial
    rebates.

    Q: How does 3408 ESP™ protect the privacy of my patients?
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 80 of 109 PageID: 695



    A: Data uploaded to 340B ESP™ is de-identified and meets the definition of a De-identified Data Set under HIPAA.
    This means no actual protected health information (PHI) is collected and the data cannot be combined with other data
    sets to reveal the identity of a patient. Additional security controls are embedded throughout the platform.

    Q: Is Sanofi requesting data for all Sanofi products?

    A: No. Sanofi is only requesting data for Sanofi drugs commonly dispensed through retail, specialty and outpatient
    pharmacies registered on the HRSA database as a contract pharmacy. Physician-administered drugs are not part of
    this program. 340B ESP™ automatically limits the data in your upload file to the applicable NDCs.

    Q: What happens if my organization does not provide 3408 contract pharmacy claims data?

    A: Sanofi is requiring 340B covered entities to register with 340B ESP™ and begin providing 340B claims data by
    October 1, 2020. 340B covered entities that elect not to provide 340B claims data will no longer be eligible to place
    Bill To I Ship To replenishment orders for Sanofi products dispensed through a contract pharmacy. All 340B covered
    entities will continue to be able to purchase Sanofi products at the 340B price when shipped to an address registered
    on the 3408 covered el'"!tity database as a parent or child site.

    Q: Is Sanofi requesting data for pharmacies that are registered with HRSA as a covered entity?

    A: No. Sanofi is only requesting data for 340B claims that originates from contract pharmacies. Covered entities do
    not need to provide 340B claims for prescriptions filled in their own outpatient pharmacies.

    Q: What benefit does the 3408 covered entity realize by using 3408 ESP™?

    A: By providing 340B claims data that originate from contract pharmacies, you will enable Sanofi to definitively
    identify duplicate Medicaid rebates. Covered entities will then be informed which pharmacies are dispensing 340B
    purchased drugs to Medicaid patients. This information can be used to further strengthen the audit processes and
    compliance controls of the covered entity.

    Q: Does HRSA and/or Apexus support this initiative?

    A: HRSA encourages 340B covered entities to work with pharmaceutical manufacturers in good faith to resolve
    issues of non-compliance in the 340B program. Although neither HRSA nor Apexus has commented publicly on this
    specific initiative, Sanofi believes 340B ESP™ provides a simple platform for Sanofi and 340B covered entities to
    engage collaboratively and in good faith to address duplicate discounts.

    Q: How often will I need to upload 3408 contract pharmacy claims data to 3408 ESP™?

    A: The 340B ESP™ platform requires claims uploads every two weeks. The actual upload process takes -5 minutes
    and should not place significant burden on 340B covered entity operations. Email reminders are automatically
    generated from 340B ESP™ and covered entities can monitor claims submission status when logged in to the
    platform.

    Q: What technology requirements exist to successfully upload data to 3408 ESP™?

    A: 340B ESP™ is compatible with most internet browsers including Microsoft Edge, Google Chrome, Safari, FireFox
    and others. However, we strongly recommend using Google Chrome for the best user experience. Users will need
    an internet connection and access to a supported browser to successfully upload data.
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 81 of 109 PageID: 696




                         EXHIBIT L




                                        3
2/25/2021
       Case                                New policy
                3:21-cv-00634-FLW-LHG Document 34-2related to the
                                                       Filed      340B programPage 82 of 109 PageID: 697
                                                                03/02/21



    Published on Novartis United States of America (https://www.novartis.us)
    Home > Printer-friendly > New policy related to the 340B program




    New policy related to the 340B program                                        [1]



    We firmly support the intent of the 340B program to serve vulnerable patients. However, the
    exponential growth of vast networks of contract pharmacies – which have no basis in law – has
    undermined the integrity of the program.

    We have listened to stakeholders, and, after careful consideration, we are taking a focused
    approach based on common-sense criteria that will help ensure that the program benefits patients
    of covered entities, as intended. Our policy will continue to honor contract pharmacy arrangements
    so long as they are located within a 40-mile radius of the covered entity hospital, which is consistent
    with federal policy regarding hospitals and off-site affiliates.

    Notably, our policy does not apply to federal grantee covered entities such as Ryan White clinics
    and community health centers, and patient access to medicines will not be compromised.

    340B program reform is needed, and we look forward to continuing to work with Congress, the
    Department of Health and Human Services, and other stakeholders to ensure that the program
    operates within its intended framework and thereby address the long-standing concerns that
    threaten the sustainability of the program.

    Publish Date:
    Oct 30, 2020
    Accordion Type:
    Collapsible

    Source URL: https://www.novartis.us/news/statements/new-policy-related-340b-program

    Links
    [1] https://www.novartis.us/news/statements/new-policy-related-340b-program




https://www.novartis.us/print/16951                                                                           1/1
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 83 of 109 PageID: 698




                         EXHIBIT M




                                        4
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 84 of 109 PageID: 699
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 85 of 109 PageID: 700




                         EXHIBIT N




                                        5
THE 340B COALITION
 Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 86 of 109 PageID: 701




                                                    July 16, 2020

    The Honorable Alex M. Azar
    Secretary
    U.S. Department of Health and Human Services
    200 Independence Avenue, S.W.
    Washington, D.C. 20201

    Re: Recent Actions by Pharmaceutical Manufacturers Eli Lilly and Merck Impacting 340B
    Covered Entities

    Dear Secretary Azar:

    On behalf of the thousands of safety-net providers enrolled in the 340B federal drug discount
    program, the 340B Coalition wants to bring to your attention the actions of two global
    pharmaceutical companies that threaten to dramatically reduce the 340B benefit that safety-
    net hospitals, health centers, and clinics use to serve our nation’s most vulnerable citizens. We
    ask that the Department of Health and Human Services (HHS) use its legal authority to halt
    these actions and protect these vital institutions and their patients.

    Background

    Eli Lilly recently announced in a notice published on the Health Resources and Services
    Administration’s Office of Pharmacy Affairs website that, effective July 1, 2020, the company
    will no longer provide 340B pricing on three formulations of the drug Cialis when the 340B
    covered entity that purchased it elects to have it shipped to a 340B contract pharmacy.1 Lilly
    has left the door open to taking similar action with other drugs. If this is allowed to stand, there
    would be nothing preventing Lilly from extending this policy to hundreds of very expensive
    drugs that qualify for 340B pricing, including critical drugs like Humalog. We believe this refusal
    to sell a drug at a 340B price based on where the covered entity elects to have its 340B drugs
    shipped violates the 340B statute’s requirement that manufacturers must offer 340B prices to
    eligible covered entities.

    By letter dated June 29, 2020, Merck asked 340B covered entities to submit contract pharmacy
    claims data for “commonly dispensed” Merck drugs to allow the company to prevent duplicate
    discounts related to contract pharmacies2 and indicated that, without “significant cooperation”
    from covered entities, Merck “may take further action to address 340B Program integrity.” This

    1
      Limited Distribution Plan Notice for Cialis® (tadalafil) Erectile Dysfunction NDCs,
    https://www.hrsa.gov/sites/default/files/hrsa/opa/pdf/limited-distribution-plan-notice-cialis.pdf.
    2
      Merck expressed interest in preventing duplicate discounts under Medicaid, Medicare Part D, and commercial
    insurance plans. Federal law prohibits Medicaid duplicate discounts but does not address duplicate discounts
    under Medicare Part D or commercial plans. Federal law does not confer compliance obligations on covered
    entities related to non-Medicaid claims.
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 87 of 109 PageID: 702

   Secretary Alex M. Azar
   Page 2 of 6

   request goes well beyond inquiries that manufacturers often engage in to address compliance
   concerns. Threats of “further action” absent cooperation from covered entities with such an
   overly broad request is not supported under the 340B statute.

   In the midst of a global pandemic, with drug prices already much too high and rising, these
   actions cannot be allowed to stand. It is in the public interest that the Administration act swiftly
   and firmly to stop these actions.

   A Clear Violation of Statute

   Congress created the 340B drug pricing program to allow safety-net providers “to stretch scarce
   federal resources as far as possible, reaching more eligible patients and providing more
   comprehensive services.”3 Covered entities use the savings created by 340B drug price
   discounts to support care for patients who are uninsured and underinsured without costing the
   American taxpayers a single dollar, as the savings come from manufacturer discounts.

   340B providers are a vital part of our nation’s health care safety net, as shown by their key role
   in our response to the COVID-19 pandemic, and their participation in 340B is central to their
   ability to achieve their mission. For example:

          •   Federally Qualified Health Centers -- whose authorizing statute explicitly requires them
              to provide required services such as pharmaceuticals by contractual or collaborative
              arrangements, if not directly4 -- use the savings from the 340B program to underwrite
              the costs of providing free or heavily discounted medications to low-income uninsured
              and underinsured patients. These savings also support a range of other services, which
              vary based on the needs of each health center’s community. Common examples include
              substance use disorder services, clinical pharmacy services, dental services, and
              programs to make pharmaceuticals accessible to patients who are homebound or who
              live in remote areas.
          •   Ryan White grantees use 340B savings to provide specialized and primary medical
              services, dental care, and other services to people living with HIV/AIDS.
          •   AIDS Drug Assistance Programs are fully dependent on 340B contract pharmacies for
              their direct purchase mechanisms and uninsured clients.
          •   Comprehensive hemophilia treatment centers (HTCs) use 340B program savings to
              maintain and expand clinical services for all bleeding disorders patients seen at their
              centers, including such non-reimbursable services as coordination of care, social work
              services, and physical therapy assessments as well as rural outreach clinics. Patients and
              their families rely on HTCs, which depend on 340B savings, for access to specialized,
              consistent, and high-quality treatment and education. With HTCs and their



   3
       H.R. Rep. 102-384(II) at 12 (1992).
   4
       42 U.S.C.§ 254b(a)(1).
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 88 of 109 PageID: 703

   Secretary Alex M. Azar
   Page 3 of 6

           comprehensive care model enabled by 340B savings, patients have longer, healthier,
           and more productive lives.
       •   340B hospitals provide 60 percent of all uncompensated care in the U.S. and 75 percent
           of all Medicaid hospital care.

   The 340B statute requires manufacturers wishing to participate in Medicaid and Medicare Part
   B to enter into agreements with HHS that “require that the manufacturer offer each covered
   entity covered outpatient drugs for purchase at or below the applicable ceiling price if such
   drug is made available to any other purchaser at any price.”5 There is no provision under the
   statute that allows Lilly to deny 340B pricing to a covered entity, or to require that a drug
   purchased by a covered entity be shipped only to locations that the manufacturer has
   approved. Therefore, Lilly’s pharmacy policy is a clear violation of the law, and HHS is
   compelled to take action to stop it from being carried out.

   We are concerned that Merck’s wide-ranging request for all contract pharmacy claims data, to
   address so-called “duplicate discounts” under Medicaid, Medicare Part D, and commercial
   plans could be extremely burdensome for covered entities to meet. We also are concerned that
   the data sought by Merck to prevent Medicare Part D and commercial “duplicate discounts,”
   neither of which is prohibited under the 340B statute, will only be used to benefit the
   company’s financial bottom line, not 340B compliance. The 340B statute does not permit
   pharmaceutical manufacturers to set up barriers to 340B pricing. Under federal rules, if Merck
   has compliance concerns regarding a particular covered entity, the company can make a good-
   faith inquiry targeted to that entity.6 If the inquiry does not resolve the company’s concerns, a
   manufacturer can request to conduct an audit of the entity.7 We ask HHS to prohibit Merck
   from establishing barriers to 340B by threatening to impose “substantially more burdensome”
   consequences if covered entities do not voluntarily participate in the company’s unnecessary
   and burdensome program.

   A Dangerous Precedent

   We are concerned that the actions of these global manufacturers, if allowed to stand, will set a
   dangerous and negative precedent for the 340B program and the providers and patients it
   serves. These policies will hurt patients with low incomes and those living in rural communities
   who rely on 340B covered entities for their care. The Coalition appreciates the work that
   President Trump and you have done to halt the rise in prescription drug prices. Taking action
   today to halt these ill-conceived policies will be an important part of those efforts.




   5
     42 U.S.C. § 256b(a)(1).
   6
     Manufacturer Audit Guidelines and Dispute Resolution Process, 61 Fed. Reg. 65406 (Dec. 12, 1996).
   7
     42 U.S.C. § 256b(a)(5)(C).
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 89 of 109 PageID: 704

   Secretary Alex M. Azar
   Page 4 of 6

                                           *      *      *

   We appreciate your consideration of our request. If you have any questions, please feel free to
   reach out to any of the listed 340B Coalition representatives.

   Sincerely,

   The 340B Coalition


   cc:
   Tomas J. Engels, Administrator, Health Resources and Services Administration
   Rear Admiral Krista M. Pedley, Director, Office of Pharmacy Affairs, Health Resources and
          Services Administration
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 90 of 109 PageID: 705

   Secretary Alex M. Azar
   Page 5 of 6

                                        340B Coalition Contacts

   Steve Carey
   Chief Strategy Officer
   National Association of Community Health Centers
   703-395-1241
   scare@nachc.org

   Josh Jorgensen
   Government Affairs and Policy Manager
   National Rural Health Association
   202-639-0550
   jjorgensen@nrharural.org

   Joseph Pugliese
   President & CEO
   Hemophilia Alliance
   215-439-7173
   joe@hemoalliance.org

   Andrea Weddle
   Executive Director
   HIV Medicine Association
   703-299-0915
   aweddle@hivma.org

   Bobby Watts
   Chief Executive Officer
   National Health Care for the Homeless Council
   615-226-2292 x 224
   bwatts@nhchc.org

   Stephanie Arnold Pang
   Director, Policy and Government Relations
   National Coalition of STD Directors
   612-220-2446
   sarnold@ncsddc.org

   Emily McCloskey
   Director, Policy & Legislative Affairs
   National Alliance of State and Territorial Directors
   202-897-0078
   emccloskey@nastad.org
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 91 of 109 PageID: 706

   Secretary Alex M. Azar
   Page 6 of 6


   Maureen Testoni
   President and Chief Executive Officer
   340B Health
   202-552-5860
   maureen.testoni@340bhealth.org
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 92 of 109 PageID: 707




                         EXHIBIT O




                                        6
      Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 93 of 109 PageID: 708




          July 30, 2020


          The Honorable Alex M. Azar II
          Secretary
          U.S. Department of Health and Human Services
          200 Independence Avenue, S.W.
          Washington, D.C. 20201

          Dear Secretary Azar:

          On behalf of the American Hospital Association’s (AHA) nearly 2,000 340B member
          hospitals, we are writing to express concern regarding recent action taken by three
          major drug manufacturers – Eli Lilly and Co., Merck and Sanofi – to limit the distribution
          of certain 340B drugs to our hospital members. Eli Lilly has filed its notice to limit the
          distribution of certain 340B drugs with the Office of Pharmacy Affairs within the Health
          Resources and Services Administration (HRSA). Merck and Sanofi have directly
          communicated with our 340B hospital members requesting detailed information about
          any 340B drugs distributed through the hospital’s contract pharmacy arrangements. The
          Merck and Sanofi communications explain the purpose of the request is to investigate
          possible duplicate discounts provided to state Medicaid programs.

          The 340B statute is clear that manufacturers wishing to participate in the Medicaid
          program must enter into agreements with the Department of Health and Human
          Services (HHS) that “require that the manufacturer offer each covered entity covered
          outpatient drugs for purchase at or below the applicable ceiling price if such drug is
          made available to any other purchaser at any price.”1 Yet, Eli Lilly, Merck and Sanofi are
          moving forward with these actions in direct conflict with the statute and HRSA’s 2010
          guidance on contract pharmacy arrangements. The guidance clearly notes that: “Under
          section 340B, if a covered entity using contract pharmacy services requests to purchase
          a covered outpatient drug from a participating manufacturer, the statute directs the

1
    42 U.S.C. 256b(a)(1)
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 94 of 109 PageID: 709

   The Honorable Alex Azar
   July 30, 2020
   Page 2 of 2

   manufacturer to sell the drug at a price not to exceed the statutory 340B discount
   price.”2 The HRSA guidance also makes it clear that the 340B covered entity is
   responsible for ensuring that the entity meets all requirements of the 340B program,
   including efforts to ensure against duplicate discounts and diversion. Eli Lilly has issued
   FAQs to justify its action to deny the distribution of certain 340B drugs through a
   hospital’s contract pharmacy by stating that contract pharmacy arrangements are not
   statutory.

   As noted in the guidance, HRSA established and expanded to use of contract pharmacy
   to improve access to 340B drugs for vulnerable populations served by the 340B
   program. 340B hospital and community health clinics are all obligated to meet the
   statutory and regulatory requirements of the 340B program. Neither the 340B statute
   nor the HRSA guidance would allow Eli Lilly to deny 340B pricing to a covered entity, or
   to require that a drug purchased by a covered entity be shipped only to locations that
   the manufacturer has approved. Eli Lilly, Merck and Sanofi are picking and choosing
   those requirements with which they will adhere. They are publicly flaunting the 340B
   statute and HRSA 340B programmatic guidance and taking matters into their own
   hands to suit their best interests.

   The AHA urges HRSA to address these abuses by Merck, Eli Lilly and Sanofi and
   request they cease this activity and work to ensure that 340B drugs are available and
   accessible to communities and vulnerable populations. 340B hospitals continue to
   struggle to meet the demands of the COVID-19 public health emergency and it is
   outrageous that in the middle of a pandemic, hospitals are facing added challenges to
   the drug supply chain brought on by the actions of these major drug manufacturers.

   We look forward to continuing to work with you during this critical time to protect the
   health of our nation. Please contact me if you have questions, or feel free to have a
   member of your team contact Molly Collins, director of policy, at (202) 626-2326 or
   mcollins@aha.org or Aimee Kuhlman, senior associate director of federal relations, at
   (202) 626-2291 or akuhlmanl@aha.org.

   Sincerely,

   /s/

   Thomas P. Nickels
   Executive Vice President




   2
       https://www.govinfo.gov/content/pkg/FR-2010-03-05/pdf/2010-4755.pdf
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 95 of 109 PageID: 710




                         EXHIBIT P




                                        7
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 96 of 109 PageID: 711
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 97 of 109 PageID: 712
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 98 of 109 PageID: 713
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 99 of 109 PageID: 714




                         EXHIBIT Q




                                        8
      Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 100 of 109 PageID: 715




           September 8, 2020

            The Honorable Alex M. Azar II
            Secretary
            U.S. Department of Health and Human Services
            200 Independence Avenue, S.W.
            Washington, D.C. 20201

            Dear Secretary Azar:

            On behalf of the American Hospital Association’s (AHA) nearly 2,000 340B member
            hospitals, we are writing to again express concern with recent actions taken by several
            major drug manufacturers to limit the distribution of certain 340B drugs to our hospital
            members. While we understand that the Health Resources and Services Administration
            (HRSA) is further investigating these actions, we urge swift and decisive action to halt
            these pernicious tactics so as to prevent other manufacturers from following suit.

            In our July letter, we alerted you to actions taken by Eli Lilly and Merck to undermine the
            340B program. Since that time, several other drug manufacturers – Sanofi, Novartis and
            AstraZenca – adopted similar strategies to interfere with 340B discounts for drugs
            distributed through contract pharmacy arrangements and/or demanding of 340B
            hospitals superfluous claims data requirements. These actions undermine 340B
            hospitals’ ability to serve vulnerable communities, particularly in rural areas, where
            contract pharmacies help provide access to more affordable health care services.

            The 340B statute is clear that manufacturers participating in the Medicaid program must
            enter into agreements with the Department of Health and Human Services (HHS) that
            “require that the manufacturer offer each covered entity covered outpatient drugs for
            purchase at or below the applicable ceiling price if such drug is made available to any
            other purchaser at any price.”1 There is no statutory provision that allows these
            manufacturers to deny 340B pricing to eligible hospitals for any drug. In addition, 340B
            programmatic guidance states unequivocally that, “[u]nder section 340B, if a covered

1   42 U.S.C. 256b(a)(1)
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 101 of 109 PageID: 716

   The Honorable Alex Azar
   September 8, 2020
   Page 2 of 2

   entity using contract pharmacy services requests to purchase a covered outpatient drug
   from a participating manufacturer, the statute directs the manufacturer to sell the drug at
   a price not to exceed the statutory 340B discount price.”2 HHS, based on this alone,
   should act to compel drug manufacturers to halt these abusive tactics.

   HRSA, in its oversight of the 340B program, found that expanding the use of contract
   pharmacies to improve access to 340B drugs for vulnerable communities served by the
   340B program was critical, particularly in rural areas. Nearly half of all eligible 340B
   hospitals are in rural settings that often lack adequate access to health care services.
   Contract pharmacies expand access to affordable health care services for everyone in
   these vulnerable communities and the financial relief provided to rural hospitals from the
   exorbitant prices they would otherwise pay help keep them operating.

   The AHA has written to each of these drug manufacturers’ leadership to request they
   discontinue these abusive tactics. The responses received thus far cite unsubstantiated
   concerns about duplicate discounts between the Medicaid and 340B programs.
   However, even if these concerns are valid, there is no legitimate basis for these
   companies to limit the distribution of prescription drugs to 340B hospitals or demand
   superfluous paperwork.

   The drug companies are attempting to exploit for their financial benefit the current
   COVID-19 health care crisis. As you are aware, hospitals throughout the nation are
   under severe stress by the need to prepare for, and/or care for, COVID-19 patients,
   while coping with the financial damages inflicted by the virus. Therefore, we urge you to
   act immediately against any drug manufacturer employing these pernicious tactics to
   ensure that 340B drugs are available and accessible to vulnerable communities.

   We look forward to continuing to work with you during this critical time to protect our
   nation’s health. Please contact me if you have questions, or feel free to have a member
   of your team contact Molly Collins, AHA’s director of policy, at (202) 626-2326 or
   mcollins@aha.org or Aimee Kuhlman, AHA’s senior associate director of federal
   relations, at (202) 626-2291 or akuhlman@aha.org.

   Sincerely,

   /s/

   Richard J. Pollack
   President and Chief Executive Officer




   2
       https://www.govinfo.gov/content/pkg/FR-2010-03-05/pdf/2010-4755.pdf (emphasis supplied)
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 102 of 109 PageID: 717




                          EXHIBIT R




                                         9
    Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 103 of 109 PageID: 718




        October 16, 2020


        The Honorable Alex M. Azar II
        Secretary
        U.S. Department of Health and Human Services
        200 Independence Avenue, S.W.
        Washington, D.C. 20201

        Dear Secretary Azar:

        On behalf of the American Hospital Association’s (AHA) nearly 2,000 340B member
        hospitals, we are writing to follow up on our previous correspondence on the serious
        situation Eli Lilly, AstraZeneca and Sanofi are creating for the nation’s most vulnerable
        communities by refusing to comply with the requirements of the 340B program to sell to
        contract pharmacies at the discounts required by section 340B of the Public Health
        Service Act.

        Despite correspondence to the drug manufacturers from AHA, 340B Health and others
        affected by this conduct followed by a letter from the Department of Health and Human
        Services’ (HHS) General Counsel to Eli Lilly expressing “significant” concerns, Eli Lilly,
        Astra Zeneca and Sanofi have yet to halt their conduct, which is plainly illegal.
        Therefore, we request that HHS immediately direct all three companies to cease
        charging hospitals and covered entities more than the 340B ceiling price for drugs being
        dispensed by a contract pharmacy and pursuant to 42 U.S.C. § 256b(d)(1)(B)(ii) to
        issue refunds for each overcharge instance. We also request that the matter be referred
        to the HHS Office of Inspector General for assessment of civil money penalties pursuant
        to 42 C.F.R. § 10.11 and 42 C.F.R. Part 1003.1

        Eli Lilly signaled its intent to flaunt the law in May 2020, when the Health Resources and
        Services Administration (HRSA) posted a notice from Eli Lilly, which states that,
        effective July 1, 2020, the company will no longer provide 340B pricing on three
        formulations of its drug Cialis® when the 340B covered entity purchasing the drug elects

1
 HRSA’s civil money penalty regulations recognize that the penalties are in addition to repayment for
overcharging as required by 42 U.S.C. § 256b(d)(1)(B)(ii). 42 C.F.R. § 10.11(a).
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 104 of 109 PageID: 719

   The Honorable Alex Azar
   October 16, 2020
   Page 2 of 3

   to have it shipped to a 340B contract pharmacy. See Limited Distribution Plan Notice for
   Cialis® on HRSA’s website. On Sept. 1, 2020, Lilly extended this policy to all of its
   drugs, effective Oct. 1, 2020, and AstraZeneca and Sanofi quickly followed suit
   implementing similar policies withdrawing 340B pricing for their drugs when the covered
   entity elects to have the purchased drug shipped to a contract pharmacy.

   These manufacturers’ failure to sell their drugs to covered entities for delivery to
   patients through contract pharmacies at the 340B ceiling price is contrary to section
   340B of the Public Health Service Act, 21 U.S.C. § 256b. Under the terms of the statute
   and the Pharmaceutical Pricing Agreement (PPA) these manufacturers have entered
   with HRSA under the statute, the manufacturers must charge covered entities no more
   than the 340B ceiling price for any covered outpatient drug. Failure to do so violates the
   340B statute and the PPA.

   As we further explain below, the plain meaning of the 340B statute requires all
   manufacturers to sell their drugs to covered entities at the 340B ceiling price, regardless
   of whether the drug is furnished at the entity’s pharmacy or at a pharmacy that has
   entered into a contract with the covered entity to furnish 340B drugs to the covered
   entity’s patients. HRSA has issued guidance on contract pharmacies that provides the
   correct interpretation of the statute. The statute does bind HHS and HRSA, and even
   without the guidance the statute would prohibit the manufacturers’ conduct.

   Under the 340B program, private prescription drug companies, as a condition of having
   their outpatient drugs covered through Medicaid, are required to enter into a PPA with
   the HHS Secretary pursuant to which they must offer 340B providers outpatient drugs at
   or below the ceiling price. Nothing in the statute limits how covered entities are
   permitted to get those drugs to their patients if the covered entity is complying with the
   statutory requirements, including the prohibition on drug diversion and duplicate
   discounting.

   In 1996, HRSA issued “final guidelines” which recalled that since the beginning of the
   program, HHS has recognized that covered entities are permitted to use contract
   pharmacies to dispense 340B drugs as long as they comply with the prohibition on drug
   diversion. 61 Fed. Reg. 43549, 43550 (Aug. 23, 1996) (“As early as 1993, several
   covered entity groups ... came forward to assist the Department in developing a
   workable mechanism to use outside pharmacies...”)

   The 1996 guidelines formalized a mechanism that covered entities could use to contract
   with a pharmacy to provide services to the covered entity’s patients. 61 Fed. Reg.
   43549. Although those guidelines provided only for the use of a single contract
   pharmacy, the limitation was driven by HRSA’s desire to provide a mechanism that it
   thought would eliminate the risk of potential drug diversion rather than with a
   determination that HRSA believed it was not permitted. Id. In fact, HRSA agreed with
   comments that “[a]s a matter of State law, entities possess[ed] the right to hire retail
   pharmacies to act as their agents in providing pharmaceutical care to their patients” and
   that “even in the absence of Federal guidelines, covered entities have the right to
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 105 of 109 PageID: 720

   The Honorable Alex Azar
   October 16, 2020
   Page 3 of 3

   contract with retail pharmacies for the purpose of dispensing 340B drugs.” HRSA also
   agreed that “[b]y issuing the guidelines, [the Office of Drug Policy, a Division of HRSA,
   was] not seeking to create a new right but rather [was] simply recognizing an existing
   right that covered entities enjoy under State law.” Id. Finally, HRSA stated that “[u]nder
   section 340B, we believe that if a covered entity using contract pharmacy services
   requests to purchase a covered drug from a participating manufacturer, the statute
   directs the manufacturer to sell the drug at the discounted price. Id. at 43555 (emphasis
   added).2

   In 2001, HRSA stated that certain covered entities could use more than one contract
   pharmacy, 75 Fed. Reg at 10273. And in 2007, HRSA proposed guidelines formally
   recognizing this mechanism. 72 Fed. Reg. 1540 (Jan 12, 2007). When those guidelines
   were finalized in 2010 (75 Fed. Reg. 10272), HRSA again recognized that “[u]nder
   section 340B, if a covered entity using contract pharmacy services requests to purchase
   a covered outpatient drug from a participating manufacturer the statute directs the
   manufacturer to sell the drug at a price not to exceed the statutory 340B discount price.”
   Id. (emphasis added). Until now, Lilly and all other manufacturers have followed HRSA’s
   interpretation of the statute. The refusal to follow the law is harming vulnerable
   communities and health care providers that the HHS General Counsel noted are
   already “struggling financially.”

   We are asking for a meeting with you and your staff to discuss what steps HHS intends
   to take to address this situation. We believe we can work together with you to halt this
   illegal conduct.

   Please contact me if you have questions, or feel free to have a member of your team
   contact Molly Collins, director of policy, at 202-626-2326 or mcollins@aha.org or Aimee
   Kuhlman, senior associate director of federal relations, at 202-626-2291 or
   akuhlmanl@aha.org.

   Sincerely,

   /s/

   Richard J. Pollack
   President and Chief Executive Officer




   2
     In response to comments arguing that the statute does not permit the use of contract pharmacy
   arrangements, HRSA noted that “[t]he statute is silent as to permissible drug distribution programs and
   that “[t]here is no requirement for a covered entity to purchase drugs directly from the manufacturer or to
   dispense drugs itself.” According to HRSA, “[i]t is clear that Congress envisioned that various types of
   drug delivery systems would be used to meet the needs of the very diversified groups of 340B covered
   entities.” Id. at 43549.
Case 3:21-cv-00634-FLW-LHG Document 34-2 Filed 03/02/21 Page 106 of 109 PageID: 721




                          EXHIBIT S




                                        10
2/25/2021
      Case                 340B Dispute Resolution
                3:21-cv-00634-FLW-LHG              Process On Ice
                                                Document          As Feuds
                                                               34-2        Between
                                                                        Filed      Pharma, Providers,
                                                                               03/02/21      Page HHS 107Heat Up :: Pink
                                                                                                          of 109         Sheet 722
                                                                                                                     PageID:




  340B Dispute Resolution Process On Ice As Feuds Between
  Pharma, Providers, HHS Heat Up
  22 Jan 2021    ANALYSIS

  by Cathy Kelly    Catherine.Kelly@informa.com


  Executive Summary
  Biden Administration’s regulatory freeze suspends HHS action to appoint an administrative dispute resolution board for the 340B
  program. Good news for manufacturers?




  HHS ON THE HOT SEAT OVER 340B LEGAL QUESTIONS


  Former Health and Human Services Secretary Alex Azar’s last minute attempt to appoint a board to oversee a new 340B
  Administrative Dispute Resolution process at the department has been at least temporarily thwarted by the Biden Administration’s
  regulatory freeze. The Administration’s 21 January withdrawal of a rule to appoint the board will delay action on at least two ADR
  petitions that were recently led against manufacturers.

https://pink.pharmaintelligence.informa.com/PS143652/340B-Dispute-Resolution-Process-On-Ice-As-Feuds-Between-Pharma-Providers-HHS-Heat-U…   1/3
2/25/2021
      Case                    340B Dispute Resolution
                   3:21-cv-00634-FLW-LHG              Process On Ice
                                                   Document          As Feuds
                                                                  34-2        Between
                                                                           Filed      Pharma, Providers,
                                                                                  03/02/21      Page HHS 108Heat Up :: Pink
                                                                                                             of 109         Sheet 723
                                                                                                                        PageID:
  Under a nal rule establishing the ADR process, which was released in December, a six-member ADR board appointed by the
  secretary would guide the deliberations of a three-member ADR panel tasked with resolving disputes between manufacturers and
  providers over 340B pricing and other issues. (Also see "340B Needs A Stronger Fix Than Dispute Resolution Rule, Provider Lawsuit Against
  HHS Argues" - Pink Sheet, 15 Dec, 2020.)

  The rule became effective on 13 January and ADR petitions protesting recent manufacturers actions to restrict 340B discounts to
  contract pharmacies quickly followed. One was led on behalf of a Northern California-based federally quali ed health center called
  Open Door Community Health against AstraZeneca, and another was submitted on behalf of the National Association of Community
  Health Centers against AstraZeneca PLC, Eli Lilly and Company, and Sano US.

  The petitions ask that manufacturers be ordered to reinstate 340B discounts to all contract pharmacies and restore discounts lost
  after the companies began to withhold them. (Also see "Pharma Pressure On 340B Contract Pharmacies Builds; How Will Biden’s HHS
  Respond?" - Pink Sheet, 4 Dec, 2020.)

  “The 340B statute unambiguously requires respondent to sell covered outpatient drugs to petitioner and places no limitation on the
  site of delivery,” the Open Door petition against AstraZeneca asserts. “A 340B regulation expressly de nes a manufacturer
  overcharge to include an order placed through an ‘agent,’ such as a contract pharmacy.” The petition by the National Association of
  Community Health Centers makes similar statements, arguing: “The drug manufacturers cannot impose their own unilateral
  conditions or restrictions on this unequivocal statutory requirement.”
  Without the organizational structure to handle them, the petitions are in effect on hold. President Biden’s chief of staff on 20
  January requested that federal agencies and departments suspend or withdraw last minute regulatory action by the Trump
  Administration that had not yet gone into effect until the actions could be reviewed by the new Administration. (Also see "Biden
  Regulatory Freeze May Pause Sunset Rule, Medicare Rebate, Medicaid Line Extension Regs" - Pink Sheet, 20 Jan, 2021.)

  Rules that had not yet been published in the Federal Register, like the appointment of the ADR board, would be withdrawn and then
  would need to be re-proposed. The board would include of cials from the HHS Of ce of General Counsel, the Health Resources and
  Services Administration and the Centers for Medicare and Medicaid Services, according to the nal rule establishing the ADR
  process.
  Also on hold is a nal rule requiring federally quali ed health centers to pass through all 340B discounts on insulin and EpiPens to
  consumers. The rule was meant to implement one of President Trump’s executive orders on drug pricing. Its effective date, which
  had been scheduled for 22 January, is pushed back to 22 March.

  Delay May Bene t Drug Industry Lawsuits
  The delay in the ADR process may allow progress on a series of pharma industry lawsuits related to the ADR rule. Most recently, the
  Pharmaceutical Research and Manufacturers of America led a complaint against HHS in federal district court in Maryland 22
  January arguing that the ADR rule:
   1.   Is “arbitrary and capricious” and violates the Administrative Procedures Act;

   2.   Requires manufacturers to satisfy overly burdensome evidence requirements before they can begin an audit of a 340B entity suspected of diversion or contributing to duplicate discounts; and

   3.   Improperly gave ADR panel decisions binding and precedential effect, without review by agency of cials who are appointed and con rmed by the Senate.




  The PhRMA suit followed separate 12 January lawsuits by AstraZeneca, Sano and Lilly seeking to overturn a recently-issued HHS
  advisory opinion that concludes manufacturers are obligated by law to provide 340B discounts to contract pharmacies.
  AstraZeneca's complaint was led in federal district court in Delaware, Sano 's complaint was led in New Jersey, and
  Lilly's complaint was led in Indiana. (Also see "340B Fight: Lilly ‘Disagrees’ With HHS Advisory Stating Discounts To Contract Pharmacies
  Are Required" - Pink Sheet, 7 Jan, 2021.)

  The advisory opinion could lend strong support to the pending ADR petitions against manufacturers brought by 340B covered
  entities.
  They also seek a declaration by the courts that they are not legally required to provide discounts to contract pharmacies without any
  conditions. The companies believe the advisory opinion would undercut any defense against an administrative dispute regarding
  discounts to contract pharmacies. “HRSA has made clear that it intends to use the ADR process to impose liability on manufacturers
  for failure to follow the advisory opinion’s approach to contract pharmacies,” AstraZeneca's complaint says.
  “Although Section 340B vests HHS with limited authority to establish ADR procedures by which to resolve ‘claims’ … the ADR nal
  rule purports to arrogate authority to the ADR panel ‘to resolve related issues’ – including purely legal questions such as … whether

https://pink.pharmaintelligence.informa.com/PS143652/340B-Dispute-Resolution-Process-On-Ice-As-Feuds-Between-Pharma-Providers-HHS-Heat-U…                                                              2/3
2/25/2021
      Case               340B Dispute Resolution
              3:21-cv-00634-FLW-LHG              Process On Ice
                                              Document          As Feuds
                                                             34-2        Between
                                                                      Filed      Pharma, Providers,
                                                                             03/02/21      Page HHS 109Heat Up :: Pink
                                                                                                        of 109         Sheet 724
                                                                                                                   PageID:
  a pharmacy is part of a ‘covered entity.’
  “Even if that were a proper exercise of authority, which it is not, the advisory opinion already conclusively announces HHS’s legal
  position on the contract pharmacy issue,” the company continues. “Accordingly, any attempt by a manufacturer to contest the
  advisory opinion on the contract pharmacy issue in proceedings before an ADR panel would be an exercise in futility.”

  Advisory Opinion Followed Provider Lawsuit Against HHS
  HHS issued the advisory opinion on 30 December after 340B-eligible providers led suit against the department on 11 December
  seeking de nitive action against the manufacturer restrictions. The suit was led by the American Hospital Association, the
  American Society of Health-System Pharmacists, America’s Essential Hospitals, the Association of American Medical Colleges, the
  Children’s Hospital Association and 340B Health, as well as three individual hospital plaintiffs.

  Lilly was the rst company to announce restrictions on 340B discounts to contract pharmacies last summer. Six other companies
  have since imposed similar restrictions on discounts provided to contract pharmacies based on the belief that the retailers are
  improperly pro ting from the 340B program and are engaged in product diversion and contribute to manufacturers providing
  duplicate discounts to 340B entities and Medicaid, which is prohibited by law.
  The manufacturers’ moves are aimed at exposing practices that are at odds with the underlying goal of the 340B program, which is
  to support safety net providers in their care of the underserved. A lack of transparency into how providers are using the savings
  from deep discounts has complicated efforts to resolve such complaints. The multiple lawsuits that the Biden Administration will
  now have to deal with may begin to provide some clarity.




https://pink.pharmaintelligence.informa.com/PS143652/340B-Dispute-Resolution-Process-On-Ice-As-Feuds-Between-Pharma-Providers-HHS-Heat-U…   3/3
